Exhibit 10.1
Agreement and Plan of Merger dated March 13, 2013
















AGREEMENT AND PLAN OF MERGER
 
by and among
 
QAR INDUSTRIES, INC.
 
ANTENNA PRODUCTS ACQUISITION CORP.
 
and
 
PHAZAR CORP.
 


 


 


 


 
Dated as of March 13, 2013
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
 
Page
        ARTICLE I  THE MERGER 2          
1.1
The Merger
2
 
1.2
Closing; Effective Time
2
 
1.3
Effects of the Merger
2
 
1.4
Conversion of Stock
2
 
1.5
Certificate of Incorporation and By-Laws of the Surviving Company
4
 
1.6.
Directors and Officers
4
 
1.7
Company Options
4
        ARTICLE II  DELIVERY OF MERGER CONSIDERATION 5          
2.1
Paying Agent; Deposit of Merger Consideration
5
 
2.2
Delivery of Merger Consideration to Stockholders
5
        ARTICLE III  REPRESENTATIONS AND WARRANTIES OF THE COMPANY 7          
3.1
Organization, Standing and Power
7
 
3.2
Capitalization
7
 
3.3
Authority; No Violation
8
 
3.4
Consents and Approvals
9
 
3.5
SEC Reports
10
 
3.6
Financial Statements
10
 
3.7
Undisclosed Liabilities
10
 
3.8
Absence of Changes
11
 
3.9
Compliance with Applicable Law
11
 
3.10
Material Contracts; Defaults
12
 
3.11
State Takeover Laws
13
 
3.12
Company Benefit Plans
13
 
3.13
Opinion
15
 
3.14
Litigation
16
 
3.15
Labor Matters
16
 
3.16
Environmental Matters
16
 
3.17
Intellectual Property
17
 
3.18
Taxes
17
 
3.19
Insurance
19
 
3.20
Title
19
 
3.21
Books and Records
20
 
3.22
Indemnification
20
 
3.23
Broker’s Fees
20
 
3.24
Investment Company
20
 
3.25
Representations Not Misleading
20

 
 
i

--------------------------------------------------------------------------------

 
 

ARTICLE IV  REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 20          
4.1
Organization, Standing and Power
20
 
4.2
Authority; No Violation
21
 
4.3
Consents and Approvals
21
 
4.4
Merger Sub
22
 
4.5
Financial Ability
22
 
4.6
Representations Not Misleading
22
        ARTICLE V  COVENANTS RELATING TO CONDUCT OF BUSINESS 22          
5.1
Conduct of Businesses by the Company Prior to the Effective Time
22
 
5.2
Company Forbearances
22
 
5.3
Parent Forbearances
24
        ARTICLE VI  ADDITIONAL AGREEMENTS 25          
6.1
Consents and Approvals
25
 
6.2
Access to Information
25
 
6.3
SEC Filings and Stockholder Approval
26
 
6.4
Employee Matters
27
 
6.5
No Solicitation
27
 
6.6
Notification of Certain Matters
28
 
6.7
Correction of Information
29
 
6.8
Section 16 Matters
29
 
6.9
Governance Matters
29
 
6.10
SEC Reports
29
 
6.11
De-Listing and De-Registration
29
        ARTICLE VII  CONDITIONS PRECEDENT 29          
7.1
Conditions to Each Party’s Obligation To Effect the Merger
29
 
7.2
Conditions to Obligations of Parent and Merger Sub
30
 
7.3
Conditions to Obligations of the Company
30
        ARTICLE VIII  TERMINATION AND AMENDMENT 31          
8.1
Termination
31
 
8.2
Effect of Termination
32
 
8.3
Fees and Expenses
32
 
8.4
Termination Fee
32
 
8.5
Amendment
33
 
8.6
Extension; Waiver
33

 
 
ii

--------------------------------------------------------------------------------

 
 

ARTICLE IX  GENERAL PROVISIONS 34          
9.1
Nonsurvival of Representations, Warranties and Agreements
34
 
9.2
Notices
34
 
9.3
Interpretation
35
 
9.4
Counterparts
35
 
9.5
Entire Agreement
35
 
9.6
Governing Law; Jurisdiction
35
 
9.7
Publicity
36
 
9.8
Assignment; No Third Party Beneficiaries
36
 
9.9
Specific Performance
36
 
9.10
Disclosure Schedule
36

 
 
INDEX OF EXHIBITS
 

Exhibit A Form of Voting Agreement

 
 
 
iii

--------------------------------------------------------------------------------

 
 
INDEX OF DEFINED TERMS
 
Definition
Section
Acquisition Proposal
6.5(c)
Action
3.14
Agreement
Preamble
Bankruptcy and Equity Exception
3.3(a)
Book-Entry Share
1.4(e)
Cancelled Shares
1.4(d)
Certificate
1.4(e)
Certificate of Merger
1.2
Change in Recommendation
6.3(b)
Closing
1.2
Closing Date
1.2
Code
2.2(c)
Company
Preamble
Company Benefit Plans
6.4(c)
Company Board Recommendation
6.3(b)
Company Bylaws
3.1(b)
Company Certificate
3.1(b)
Company Common Stock
Recitals
Company Financial Statements
3.6(a)
Company Insurance Policies
3.19
Company Material Adverse Effect
3.8(a)
Company Material Contract
3.10(a)
Company Options
1.7
Company Stockholder Approval
3.3(a)
Concorde
Recitals
Company Stockholders Meeting
3.4(a)
Controlled Group Liability
3.12(b)
DGCL
Recitals
Disclosure Schedule
9.10
Dissenting Shares
1.4(g)
Dissenting Stockholders
1.4(g)
Effective Time
1.2
Environmental Laws
3.16(a)
ERISA
3.12(b)
ERISA Affiliate
3.12(d)
EPCRS
3.12(b)
Exchange Act
3.4(b)
Exchange Fund
2.1
Fitzgerald
Recitals
GAAP
3.1(c)
Governmental Entity
2.2(c)
Havener
Recitals
IRS
3.12(b)
Indebtedness
3.10(a)

 
iv
 

--------------------------------------------------------------------------------

 
 
Intellectual Property
3.17(b)
Investor Shares
Recitals
Investors
Recitals
Knowledge of the Company
3.9(c)
Letter of Transmittal
2.2(a)
Liens
3.2(c)
Loan
Recitals
Loan Date
Recitals
Merger
Recitals
Merger Consideration
1.4(c)
Non-Investor Stockholders
Recitals
Parent
Preamble
Paying Agent
2.1
Paying Agent Agreement
2.1
PBGC
3.12(e)
Permits
3.9(a)
Person
3.2(c)
Previously Disclosed
9.10
Proxy Statement
3.4
Rights
3.2(a)
Schedule 13E-3
3.4(a)
SEC
3.4(a)
SEC Reports
3.5
Section 8.1(e) Termination Fee
8.4(a)
Section 8.1(f) Termination Fee
8.4(b)
Section 8.1(g) Termination Fee
8.4(c)
Securities Act
3.2(a)
Subsidiary
3.1(c)
Superior Proposal
6.5(d)
Surviving Company
1.1(a)
Tax Returns
3.18(j)
Taxes
3.18(i)
Voting Agreement
Recitals
Voting Debt
3.2(a)

 
 
v

--------------------------------------------------------------------------------

 
 
AGREEMENT AND PLAN OF MERGER, dated as of March 13, 2013 (this “Agreement”), by
and among QAR Industries, Inc. a Texas corporation (“Parent”), Antenna Products
Acquisition Corp., a Delaware corporation and wholly owned subsidiary of Parent
(“Merger Sub”), and Phazar Corp., a Delaware corporation (“Company”).
 
RECITALS
 
A.           The parties intend that Merger Sub be merged with and into the
Company (the “Merger”), with the Company surviving the Merger as a wholly owned
subsidiary of Parent, upon the terms and subject to the conditions set forth in
this Agreement and in accordance with the provisions of the General Corporation
Law of the State of Delaware (the “DGCL”).
 
B.           As of the date hereof, Robert E. Fitzgerald, President, Chief
Executive Officer and a director of the Company (“Fitzgerald”), together
Concorde Equity II, LLC, a Delaware limited liability company owned by
Fitzgerald and his minor children (“Concorde” and together with Fitzgerald, the
“Investors”), own in the aggregate 275,227 shares of the common stock, par value
$0.01 per share, of the Company (“Company Common Stock”).
 
C.           The Investors own all of the outstanding capital stock of
Parent.  Concurrent with the execution of this Agreement, Investors and Parent
have entered into a Rollover Agreement, dated as of the date hereof providing
that, immediately prior to the Effective Time, the Investors will contribute to
Parent all of the shares of Company Common Stock owned by the Investors (the
“Investor Shares”), and cash in an amount equal to the aggregate Merger
Consideration.
 
D.           The Board of Directors of the Company (other than Fitzgerald, who
abstained and recused himself from all discussions relating to this Agreement
and the Merger), has determined that a business combination with Parent, on the
terms and subject to the conditions set forth herein, is fair to, and in the
best interests of, the holders of Company Common Stock other than the Investors
(such holders, the “Non-Investor Stockholders”), has adopted a resolution
approving this Agreement and declaring its advisability and recommended that
this Agreement be adopted by the Company’s stockholders.
 
E.           As a condition to the willingness of the Company to enter into this
Agreement, concurrent with the execution of this Agreement, Parent has agreed to
promptly provide the Company with a secured, non-convertible loan (the “Loan”)
in the amount of Five Hundred Thousand and No/100 Dollars ($500,000.00) pursuant
to the terms and conditions of that certain Promissory Note to be made on the
funding date of the Loan (the “Loan Date”) by Company payable to the order of
Parent, as secured by that certain Security and Pledge Agreement to be executed
by Company on the Loan Date.
 
F.           As a condition to the willingness of Parent to enter into this
Agreement, Gary W. Havener (“Havener”) and Sinan Corp., a corporation wholly
owned by Havener and his children,  as the owners in the aggregate of 155,550
shares of Company Common Stock as of the date hereof, have entered into a voting
agreement (the “Voting Agreement”), in the form attached hereto as Exhibit A,
dated as of the date hereof, pursuant to which they have agreed, among other
things, to vote all of the shares of Company Common Stock owned by them in favor
of the adoption of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
G.           The parties desire to make certain representations, warranties and
agreements in connection with the Merger and also to prescribe certain
conditions to the Merger.
 
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, the parties agree as
follows:
 
ARTICLE I


THE MERGER


1.1           The Merger.
(a)           Subject to the terms and conditions of this Agreement, in
accordance with the DGCL, at the Effective Time, Merger Sub shall merge with and
into the Company.  The Company shall be the surviving corporation in the Merger
(sometimes referred to in such capacity as the “Surviving Company”) and shall
continue its existence as a corporation under the laws of the State of Delaware.
As of the Effective Time, the separate corporate existence of Merger Sub shall
cease.
 
(b)           Subject to the consent of the Company, which shall not be
unreasonably withheld or delayed, Parent may at any time change the method of
effecting the business combination contemplated hereby if and to the extent
requested by Parent; provided, however, that no such change or amendment shall
(i) alter or change the amount or kind of the Merger Consideration to be
received by the stockholders of the Company or (ii) impede or materially delay
consummation of the transactions contemplated by this Agreement.
 
1.2           Closing; Effective Time.
On the terms and subject to the conditions set forth in this Agreement, the
closing of the Merger (the “Closing”) shall take place at 10:00 a.m.,
Washington, D.C. time, at the offices of Silver, Freedman & Taff, L.L.P., 3299 K
Street NW, Suite 100, Washington, D.C., on a date no later than five (5)
business days after the satisfaction or waiver (subject to applicable law) of
the latest to occur of the conditions set forth in Article VII (other than those
conditions that by their nature are to be satisfied or waived at the Closing),
unless extended by mutual agreement of the parties (the “Closing
Date”).  Subject to the terms and conditions of this Agreement, on or before the
Closing Date, Merger Sub shall execute, and the parties shall cause to be filed
with the Secretary of State of the State of Delaware, a certificate of merger as
provided in the DGCL (the “Certificate of Merger”). The Merger shall become
effective at such time as the Certificate of Merger is so filed, or such other
time as may be specified in the Certificate of Merger (the “Effective Time”).
 
1.3           Effects of the Merger. At and after the Effective Time, the Merger
shall have the effects set forth in the DGCL.
 
1.4           Conversion of Stock. At the Effective Time, by virtue of the
Merger and without any action on the part of the Company, Parent, Merger Sub or
the holders of any of the following securities:
 
 
2

--------------------------------------------------------------------------------

 
 
(a)           Each share of common stock, par value $0.01 per share, of Parent
issued and outstanding immediately prior to the Effective Time shall remain
issued and outstanding and shall not be affected by the Merger.
 
(b)           Each share of common stock, par value $0.01 per share, of Merger
Sub issued and outstanding immediately prior to the Effective Time shall be
converted into and become one validly issued, fully paid and nonassessable share
of common stock, par value $0.01 per share, of the Surviving Company.
 
(c)           Each share of Company Common Stock issued and outstanding
immediately prior to the Effective Time (other than any Cancelled Shares or
Dissenting Shares), shall be converted into the right to receive One Dollar and
Twenty-Five Cents ($1.25) in cash in immediately available funds, without
interest, subject to adjustment in accordance with Section 1.4(f) (the “Merger
Consideration”).
 
(d)           All shares of Company Common Stock issued and outstanding
immediately prior to the Effective Time that are owned by the Company, Parent,
Merger Sub or the Investors shall be cancelled and shall cease to exist and no
Merger Consideration or other consideration shall be delivered in exchange
therefor (such cancelled shares, the “Cancelled Shares”).
 
(e)           All of the shares of Company Common Stock converted into the right
to receive the Merger Consideration pursuant to this Article I shall no longer
be outstanding and shall automatically be cancelled and shall cease to exist as
of the Effective Time, and each (i)  certificate that immediately prior to the
Effective Time represented shares of Company Common Stock (each, a
“Certificate”) and (ii) uncertificated share represented by book-entry that
immediately prior to the Effective Time represented a share of Company Common
Stock (“Book-Entry Share”) shall thereafter represent only the right to receive
the Merger Consideration.
 
(f)           If at any time during the period between the date of this
Agreement and the Effective Time, any change in the outstanding shares of
capital stock of Company shall occur (or for which the relevant record date will
occur) as a result of any reclassification, recapitalization, stock split
(including a reverse stock split) or subdivision or combination or readjustment
of shares, or any stock dividend or stock distribution with a record date during
such period (in each case with the consent of Parent in accordance with Section
5.2 of this Agreement), the Merger Consideration shall be equitably and
proportionately adjusted, if necessary and without duplication, to reflect such
change.
 
 
3

--------------------------------------------------------------------------------

 
 
(g)           Notwithstanding anything in this Agreement to the contrary, shares
of Company Common Stock that are issued and outstanding immediately prior to the
Effective Time and that are held by a stockholder who did not vote in favor of
adoption of this Agreement and who is entitled to demand, and perfects,
appraisal rights with respect to such shares pursuant to, and who complies in
all respects with, the provisions of Section 262 of the DGCL (the “Dissenting
Stockholders”), shall not be converted into or be exchangeable for the right to
receive the Merger Consideration (the “Dissenting Shares”), but instead such
holder shall be entitled to payment of the fair value of such shares in
accordance with the provisions of Section 262 of the DGCL (and at the Effective
Time, such Dissenting Shares shall no longer be outstanding and shall
automatically be cancelled and shall cease to exist, and such holder shall cease
to have any rights with respect thereto, except the rights provided for pursuant
to the provisions of Section 262 of the DGCL and this Section 1.4(g)), unless
and until such holder shall have failed to perfect or shall have effectively
withdrawn or lost rights to demand or receive the fair value of such shares of
Company Common Stock under the DGCL.  If any Dissenting Stockholder shall have
failed to perfect or shall have effectively withdrawn or lost such right, such
holder’s shares of Company Common Stock shall thereupon be treated as if they
had been converted into and become exchangeable for the right to receive, as of
the Effective Time, the Merger Consideration for each such share of Company
Common Stock, in accordance with Section 1.4(c), without any interest thereon. 
The Company shall give Parent (i) prompt notice of any written notices to
exercise appraisal rights in respect of any shares of Company Common Stock,
attempted withdrawals of such notices and any other instruments served pursuant
to the DGCL and received by the Company relating to stockholders’ appraisal
rights and (ii) the opportunity to participate in negotiations and proceedings
with respect to demands for fair value under the DGCL.  The Company shall not,
except with the prior written consent of Parent, voluntarily make any payment
with respect to, or settle, or offer or agree to settle, any such demand for
payment.  Any portion of the Merger Consideration made available to the Paying
Agent pursuant to Section 2.1 to pay for shares of Company Common Stock for
which appraisal rights have been perfected shall be returned to Parent upon
demand.


1.5           Certificate of Incorporation and By-Laws of the Surviving
Company.  At the Effective Time, the certificate of incorporation and bylaws of
the Company shall be amended and restated in their entirety (except for the name
of the Company, which shall remain the same unless determined otherwise by
Parent) to read in the forms of the certificate of incorporation and bylaws,
respectively, of Merger Sub in effect immediately prior to the Effective Time
and, as so amended and restated, shall be the certificate of incorporation and
bylaws of the Surviving Company until thereafter amended in accordance with the
terms thereof and applicable law.
 
1.6.           Directors and Officers. Subject to applicable law, the directors
of Merger Sub immediately prior to the Effective Time shall become the directors
of the Surviving Company at  the Effective Time and shall hold office until
their respective successors are duly elected and qualified, or their earlier
death, resignation or removal. The officers of Merger Sub immediately prior to
the Effective Time shall become the officers of the Surviving Company at the
Effective Time and shall hold office until their respective successors are duly
appointed, or their earlier death, resignation or removal.
 
1.7           Company Options.  As of the Effective Time, by virtue of the
Merger and without any action on the part of the holders thereof, each option to
purchase shares of Company Common Stock granted under the Company’s 2006
Incentive Stock Option Plan and under the Company’s 2009 Equity Compensation
Plan that is outstanding (whether or not vested) immediately prior to the
Effective Time (collectively, the “Company Options”) and held by Persons other
than Fitzgerald shall automatically be cancelled at the Effective Time and
converted into the right to receive, as soon as practicable following the
Effective Time, a lump sum cash payment equal to the product of (i) the number
of shares subject to such Company Option and (ii) the excess, if any, of (A) the
Merger Consideration over (B) the exercise price per share of such Company
Option, less applicable tax withholding.  Each Company Option (whether vested or
unvested) that is held by Fitzgerald immediately prior to the Effective Time
shall automatically be cancelled at the Effective Time and no consideration
shall be payable in respect thereof.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE II


DELIVERY OF MERGER CONSIDERATION


2.1           Paying Agent; Deposit of Merger Consideration.  As promptly as
practicable after the Effective Time, Parent shall deposit, or cause to be
deposited, with an entity selected by Parent and reasonably acceptable to
Company (the “Paying Agent”), pursuant to an agreement entered into prior to the
Closing between Parent and the Paying Agent reasonable acceptable to the Company
(the “Paying Agent Agreement”), immediately available funds equal to the product
of (i) the Merger Consideration and (ii) the number of shares of Company Common
Stock issued and outstanding immediately prior to the Effective Time (other than
Cancelled Shares and Dissenting Shares) (such funds, the “Exchange Fund”), and
Parent shall instruct the Exchange Agent to timely deliver the Merger
Consideration for exchange in accordance with this Agreement.  In the event any
Dissenting Shares cease to be Dissenting Shares, Parent shall deposit, or cause
to be deposited, with the Paying Agent in the Exchange Fund, an amount equal to
the product of (x) the Merger Consideration and (y) the number of such formerly
Dissenting Shares. In the event the Exchange Fund shall be insufficient to make
the payments contemplated by Section 1.4, Parent promptly shall deposit, or
shall cause to be deposited, additional funds with the Paying Agent in an amount
sufficient to make such payments.
 
2.2           Delivery of Merger Consideration to Stockholders.
 
(a)           As soon as reasonably practicable after the Effective Time, the
Paying Agent shall send to each holder of record of Company Common Stock
immediately prior to the Effective Time whose shares were converted into the
right to receive the Merger Consideration pursuant to Section 1.4 (i) a letter
of transmittal (which shall specify that delivery shall be effected, and risk of
loss and title to shares represented by Certificates shall pass, only upon
delivery of such Certificates (or affidavits of loss in lieu of such
Certificates) to the Paying Agent) and shall be substantially in such form and
have such other provisions as shall be determined by Parent and the Paying Agent
(the “Letter of Transmittal”) and (ii) instructions for use in surrendering
Certificates and Book-Entry Shares in exchange for the Merger Consideration.
 
(b)           Upon surrender to the Paying Agent of its Certificate(s) or
Book-Entry Shares, accompanied by a properly completed and executed Letter of
Transmittal and such other documents as may customarily be required by the
Paying Agent, a holder of Company Common Stock will be entitled to receive the
Merger Consideration (less any applicable withholding taxes) in respect of the
shares of Company Common Stock represented by such holder’s Certificate(s) or
Book-Entry Shares. Until so surrendered, each such Certificate and Book-Entry
Share shall represent after the Effective Time, for all purposes, only the right
to receive, without interest, the Merger Consideration to be paid in
consideration therefor upon surrender of such Certificate or Book-Entry Share in
accordance with this Article II.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           In the event of a transfer of ownership of shares of Company
Common Stock that is not registered in the stock transfer records of the
Company, the Merger Consideration shall be paid in respect thereof to a Person
other than the Person in whose name the shares are so registered if the
Certificate (if any) formerly representing such shares of Company Common Stock
shall be properly endorsed or otherwise be in proper form for transfer and the
Person requesting such payment or issuance shall pay any transfer or other
similar taxes required by reason of the payment or issuance to a Person other
than the registered holder of the shares or establish to the satisfaction of the
Company that the tax has been paid or is not applicable. The Paying Agent (or,
subsequent to the one-year anniversary of the Effective Time, Parent) shall be
entitled to deduct and withhold from the Merger Consideration such amounts as
the Paying Agent or Parent, as the case may be, is required to deduct and
withhold under the Internal Revenue Code of 1986, as amended (the “Code”), or
any provision of state, local or foreign tax law, with respect to the making of
such payment. To the extent the amounts are so withheld by the Paying Agent or
Parent, as the case may be, and timely paid over to the appropriate governmental
or regulatory authority (“Governmental Entity”), such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the holder of
shares of Company Common Stock in respect of whom such deduction and withholding
was made by the Paying Agent or Parent, as the case may be.


(d)           After the Effective Time, there shall be no transfers on the stock
transfer books of the Company of the shares of Company Common Stock that were
issued and outstanding immediately prior to the Effective Time other than to
settle transfers of Company Common Stock that occurred prior to the Effective
Time. If, after the Effective Time, such shares are presented for transfer to
the Paying Agent, they shall be cancelled and exchanged for the Merger
Consideration in accordance with the procedures set forth in this Article II.
 
(e)            Any portion of the Exchange Fund that remains unclaimed by the
stockholders of the Company at the expiration of the one-year anniversary of the
Effective Time may be paid to Parent. In such event, any former stockholder of
the Company who has not theretofore complied with this Article II shall
thereafter look only to Parent with respect to the Merger Consideration
deliverable in respect of each share of Company Common Stock such stockholder
holds as determined pursuant to this Agreement, in each case, without any
interest thereon. Notwithstanding the foregoing, none of Parent, the Surviving
Company, the Paying Agent or any other Person shall be liable to any former
holder of shares of Company Common Stock for any amount delivered in good faith
to a public official pursuant to applicable abandoned property, escheat or
similar laws.
 
(f)           In the event any Certificate shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the Person claiming
such Certificate to be lost, stolen or destroyed and, if required by Parent or
the Paying Agent, the posting by such Person of a bond in such amount as Parent
may determine is reasonably necessary as indemnity against any claim that may be
made against it with respect to such Certificate, the Paying Agent will issue in
exchange for such lost, stolen or destroyed Certificate the Merger Consideration
deliverable in respect thereof pursuant to this Agreement.
 
(g)            Subject to the terms of the Paying Agent Agreement, Parent, in
the exercise of its reasonable discretion, shall have the right to make all
determinations, not inconsistent with the terms of this Agreement, governing (i)
the validity of any Letter of Transmittal and compliance by any Company
stockholder with the procedures and instructions set forth herein and therein
and (ii) the method of payment of the Merger Consideration.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


 
Except as Previously Disclosed (as defined in Section 9.10), the Company hereby
represents and warrants to Parent and Merger Sub as follows:
 
3.1           Organization, Standing and Power.
 
(a)           Each of the Company and its Subsidiaries (i) is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) has all requisite corporate or similar
power and authority to own, lease and operate its properties and to carry on its
business as now being conducted and (iii) is duly qualified or licensed to do
business and is in good standing in each jurisdiction in which the nature of its
business or the ownership, leasing or operation of its properties or assets
makes such qualification or licensing necessary, except where the failure to be
so qualified or licensed would not have a Company Material Adverse Effect.
 
(b)           The Company has previously made available to Parent true and
complete copies of the Company’s certificate of incorporation (the “Company
Certificate”) and bylaws (the “Company Bylaws”) and the articles or certificate
of incorporation and bylaws (or comparable organizational documents) of each of
its Subsidiaries, in each case as amended to the date of this Agreement, and
each as so made available is in full force and effect.  Neither the Company nor
any of its Subsidiaries is in violation of any provision of the Company
Certificate or the Company Bylaws or such articles or certificate of
incorporation and bylaws (or comparable organizational documents) of such
Subsidiary, as applicable.
 
(c)           As used in this Agreement, the term “Subsidiary,” when used with
respect to any party, means any corporation, partnership, limited liability
company or other organization, whether incorporated or unincorporated, that is
consolidated with such party for financial reporting purposes under U.S.
generally accepted accounting principles (“GAAP”).
 
3.2           Capitalization.
 
(a)           The authorized capital stock of the Company consists of 6,000,000
shares of Company Common Stock of which, as of the date hereof, 2,324,537 shares
are issued and outstanding, and 2,000,000 shares of preferred stock, par value
$1.00 per share, none of which are issued and outstanding as of the date
hereof.  As of the date hereof, the Company held -0- shares of Company Common
Stock in its treasury.  All of the issued and outstanding shares of Company
Common Stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights, with no personal liability
attaching to the ownership thereof. As of the date hereof, no bonds, debentures,
notes or other indebtedness having the right to vote on any matters on which
stockholders of the Company may vote (“Voting Debt”) are issued or outstanding.
As of the date hereof, except as set forth in this Section 3.2, the Company does
not have and is not bound by any outstanding subscriptions, options, warrants,
calls, rights, commitments or agreements of any character (“Rights”) calling for
the purchase or issuance of, or the payment of any amount based on, any shares
of Company Common Stock, Voting Debt or any other equity securities of the
Company or any securities representing the right to purchase or otherwise
receive any shares of Company Common Stock, Voting Debt or other equity
securities of the Company. There are no contractual obligations of the Company
or any of its Subsidiaries (x) to repurchase, redeem or otherwise acquire any
shares of capital stock of the Company or any equity security of the Company or
its Subsidiaries or any securities representing the right to purchase or
otherwise receive any shares of capital stock or any other equity security of
the Company or its Subsidiaries or (y) pursuant to which the Company or any of
its Subsidiaries is or could be required to register shares of the Company’s
capital stock or other securities under the Securities Act of 1933, as amended
(the “Securities Act”).
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Other than 324,450 Company Options that are outstanding as of the
date hereof, no other equity-based awards are outstanding as of the date hereof.
The name of each holder of a Company Option, together with the date of each
grant, the number of shares subject to each such stock option, the exercise
price with respect to each share subject to such stock option, the vesting
date(s) of unvested stock options, and the expiration dates thereof, as of the
date hereof, are Previously Disclosed.
 
(c)            All of the issued and outstanding shares of capital stock or
other equity ownership interests of each Subsidiary of the Company are owned by
the Company, directly or indirectly, free and clear of any liens, pledges,
charges, claims and security interests and similar encumbrances (“Liens”), and
all of such shares or equity ownership interests are duly authorized and validly
issued and are fully paid, nonassessable and free of preemptive rights.  No
Subsidiary of the Company has or is bound by any Rights calling for the purchase
or issuance of any shares of capital stock or any other equity security of such
Subsidiary or any securities representing the right to purchase or otherwise
receive any shares of capital stock or any other equity security of such
Subsidiary.  Except for the ownership of the Company’s Subsidiaries, readily
marketable securities, and the convertible notes receivable and warrants issued
by Tracciare, Inc., neither the Company nor any of its Subsidiaries owns any
equity or profit-and-loss interest in any individual, corporation, partnership
or joint venture, limited liability company, association, joint-stock company,
business trust, unincorporated organization or other entity (“Person”).
 
(d)           The Company does not have a dividend reinvestment plan or any
stockholders rights plan, “poison pill” or similar agreement or plan.
 
3.3           Authority; No Violation.
 
(a)           The Company has full corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement and the consummation of the Merger
have been duly and validly approved by the Board of Directors of the Company
(excluding Fitzgerald, who abstained and recused himself from such discussions).
The Board of Directors of the Company (excluding Fitzgerald, who abstained and
recused himself from such discussions) has determined that this Agreement is
advisable and in the best interests of the Company and the Non-Investor
Stockholders and has directed that this Agreement be submitted to the Company’s
stockholders for adoption at a duly held meeting of such stockholders and has
adopted a resolution to the foregoing effect.  Except for receipt of the
affirmative vote to adopt this Agreement by the holders of a majority of the
outstanding shares of Company Common Stock entitled to vote thereon (the
“Company Stockholder Approval”), this Agreement and the transactions
contemplated hereby have been authorized by all necessary corporate action on
the part of the Company. This Agreement has been duly and validly executed and
delivered by the Company and (assuming due authorization, execution and delivery
by Parent and Merger Sub) constitutes the valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms (except as
may be limited by bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or similar laws of general applicability relating to or affecting
the rights of creditors generally and subject to general principles of equity
(the “Bankruptcy and Equity Exception”)).


 
8

--------------------------------------------------------------------------------

 
 
(b)           Neither the execution and delivery of this Agreement by the
Company, the consummation by the Company of the transactions contemplated in
this Agreement, nor compliance by the Company with any of the terms or
provisions of this Agreement, will (i) violate any provision of the Company
Certificate or the Company Bylaws or (ii) assuming that the consents, approvals
and filings referred to in Section 3.4 are duly obtained and/or made, (A)
violate any law, judgment, order, injunction or decree applicable to the
Company, any of its Subsidiaries or any of their respective properties or assets
or (B) violate, conflict with, result in a breach of any provision of or the
loss of any benefit under, constitute a default (or an event which, with notice
or lapse of time, or both, would constitute a default) under, result in the
termination of or a right of termination or cancellation under, accelerate the
performance required by, or result in the creation of any Lien upon any of the
respective properties or assets of the Company or any of its Subsidiaries under,
any of the terms, conditions or provisions of any material note, bond, mortgage,
indenture, deed of trust, license, lease, franchise, permit, agreement, by-law
or other instrument or obligation to which the Company or any of its
Subsidiaries is a party or by which any of them or any of their respective
properties or assets is bound.
 
3.4           Consents and Approvals.
 
(a)           Except for (i) the filing by the Company with the Securities and
Exchange Commission (the “SEC”) and clearance by the SEC of proxy material (the
“Proxy Statement”) relating to a special meeting of the Company’s stockholders
called to consider the adoption of this Agreement (the “Company Stockholders
Meeting”) and the filing with the SEC by the Company and the applicable
Parent-affiliated Persons of a Schedule 13E-3 (the “Schedule 13E-3”) and (ii)
the filing of the Certificate of Merger contemplated by Section 1.2, no consents
or approvals of or filings or registrations with any Governmental Entity are
necessary on the part of the Company or any of its Subsidiaries in connection
with the Merger. No consents or approvals of or filings or registrations with
any Governmental Entity are necessary on the part of the Company or any of its
Subsidiaries in connection with the execution and delivery by the Company of
this Agreement.
 
(b)           None of the information contained or incorporated by reference in
the Proxy Statement will at the time of the mailing of the Proxy Statement to
the stockholders of the Company, at the time of Company Stockholders Meeting, or
at the time of any amendments thereof or supplements thereto, and none of the
information supplied or to be supplied by the Company for inclusion or
incorporation by reference in the Schedule 13E-3 to be filed with the SEC will,
at the time of such filing with the SEC, or at the time of filing with the SEC
any amendments thereof or supplements thereto, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, except that no
representation is made by the Company with respect to statements made based on
information supplied in writing by Parent or Merger Sub specifically for
inclusion therein. The Proxy Statement will comply as to form in all material
respects with the applicable provisions of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and the rules and regulations thereunder.


 
9

--------------------------------------------------------------------------------

 
 
3.5           SEC Reports. The Company has filed (or furnished, as applicable)
all reports, forms, correspondence, registrations and statements, together with
any amendments required to be made with respect thereto, that it was required to
file (or furnish, as applicable) since July 1, 2011 with the SEC (“SEC
Reports”).  As of their respective dates, or, if applicable, the dates such SEC
Reports were amended or the information therein was revised or superseded in
later-filed SEC Reports prior to the date hereof, the SEC Reports complied in
all material respects with all applicable requirements of the Securities Act or
Exchange Act, as the case may be, and other federal securities laws as of the
applicable date and did not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.
 
3.6           Financial Statements.
 
(a)           The audited consolidated financial statements and unaudited
consolidated interim financial statements of the Company (including all related
notes and schedules) included in the Company’s Annual Report on Form 10-K for
the fiscal year ended June 30, 2012 and Quarterly Reports on Form 10-Q for the
quarters ended September 30, 3012 and December 31, 2012 (the “Company Financial
Statements”) complied as to form in all material respects with applicable
accounting requirements and the rules and regulations of the SEC, were prepared
in conformity with GAAP applied on a consistent basis (except as may be
indicated in the notes thereto), and fairly present in all material respects the
consolidated financial position of the Company and its Subsidiaries as of the
dates thereof and their consolidated results of operations and cash flows for
the periods then ended (subject to normal year-end audit adjustments and the
absence of footnotes in the case of unaudited interim financial statements).
 
(b)           The Company maintains a system of internal accounting controls
sufficient to comply with all legal and accounting requirements applicable to
the business of the Company and its Subsidiaries.
 
(c)           The books and records kept by Company and its Subsidiaries are in
all material respects complete and accurate and have been maintained in the
ordinary course of business and in accordance with applicable laws and
accounting requirements.
 
3.7           Undisclosed Liabilities. Except for (a) those liabilities that are
set forth on the unaudited consolidated balance sheet of the Company as of
December 31, 2012, (b) liabilities under the Loan and (c) liabilities incurred
since December 31, 2012 in the ordinary course of business consistent with past
practice and that would not, individually or in the aggregate, have a Company
Material Adverse Effect, neither Company nor any of its Subsidiaries has any
material liability of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether due or to become due), whether or not the
same would have been required to be reflected on the unaudited consolidated
balance sheet of the Company as of December 31, 2012 if it had existed on such
date.
 
 
10

--------------------------------------------------------------------------------

 
 
3.8           Absence of Changes.
 
(a)           Since June 30, 2012, except as disclosed in the Company’s SEC
Reports, no event or events have occurred that have had or would reasonably be
expected to have, either individually or in the aggregate, a Company Material
Adverse Effect.  As used in this Agreement, the term “Company Material Adverse
Effect” means, with respect to the Company, a material adverse effect on (i) the
business, assets, results of operations, properties, condition (financial or
otherwise) or prospects of the Company and its Subsidiaries taken as a whole
(provided, however, that, with respect to this clause (i), a “Company Material
Adverse Effect” shall not be deemed to include effects arising out of, relating
to or resulting from (A) changes in GAAP, (B) changes in laws, rules or
regulations of general applicability to companies in the industries in which the
Company and its Subsidiaries operate, (C) changes in global, national or
regional political conditions or general economic or market conditions
(including changes in prevailing interest rates, credit availability and
liquidity, currency exchange rates, and price levels or trading volumes in the
United States or foreign securities markets) affecting other companies in the
industries in which the Company and its Subsidiaries operate, (D) changes in the
credit markets, any downgrades in the credit markets, or adverse credit events
resulting in deterioration in the credit markets generally or in respect of the
customers of the Company and its Subsidiaries, (E) failure to meet earnings
projections or internal financial forecasts, but not including any underlying
causes thereof, (F) the public disclosure of this Agreement or the Merger or the
consummation of the transactions contemplated hereby, (G) any outbreak or
escalation of hostilities, declared or undeclared acts of war or terrorism or
(H) actions or omissions taken with the prior written consent of Parent or
expressly required or permitted by this Agreement except, with respect to
clauses (A), (B) and (C), to the extent that the effects of such change are
disproportionately adverse to the business, assets, results of operations,
properties, condition (financial or otherwise) or prospects of the Company and
its Subsidiaries, taken as a whole, as compared to other companies in the
industry in which the Company and its Subsidiaries operate) or (ii) the ability
of the Company to timely consummate the Merger.
 
(b)           Since December 31, 2012, other than the Loan, neither the Company
nor any of its Subsidiaries has incurred any material liabilities or obligations
for borrowed funds.
 
3.9           Compliance with Applicable Law.
 
(a)           The Company and each of its Subsidiaries are and, at all times
since July 1, 2011, have been, in compliance in all material respects with all
laws applicable to their businesses, operations, properties or assets.  The
Company and each of its Subsidiaries have in effect, and at all relevant times
since July 1, 2011 held, all material permits, licenses, variances, exemptions,
authorizations, operating certificates, franchises, orders and approvals of all
Governmental Entities (collectively, “Permits”) necessary for them to own, lease
or operate their properties and assets and to carry on their businesses and
operations as now conducted, and to the Company’s knowledge, no suspension or
cancellation of any such Permits is threatened and there has occurred no
violation of, default (with or without notice or lapse of time or both) under or
event giving to others any right of revocation, non-renewal, adverse
modification or cancellation of, with or without notice or lapse of time or
both, any such Permit.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           Neither the Company nor any of its Subsidiaries (nor, to the
Knowledge of the Company, any of their respective directors, executives,
representatives, agents or employees) (i) has used or is using any corporate
funds for any illegal contributions, gifts, entertainment or other unlawful
expenses relating to political activity, (ii) has used or is using any corporate
funds for any direct or indirect unlawful payments to any foreign or domestic
governmental officials or employees, (iii) has violated or is violating any
provision of the Foreign Corrupt Practices Act of 1977, (iv) has established or
maintained, or is maintaining, any unlawful fund of corporate monies or other
properties, or (v) has made any bribe, unlawful rebate, payoff, influence
payment, kickback or other unlawful payment of any nature.
 
(c)           For purposes of this Agreement, the term “Knowledge of the
Company” means to the actual knowledge of any of the following officers or
directors of the Company or a Subsidiary:  Gary Havener; James Kenney; Tom
Reynolds, Michael Young; Deborah A. Inzer; Richard Gilley; or Steve Schueler.
 
3.10           Material Contracts; Defaults.
 
(a)           Except as Previously Disclosed, neither the Company nor any of its
Subsidiaries is a party to, bound by or subject to any agreement, contract,
arrangement, commitment or understanding (whether written or oral, a “Company
Material Contract”):
 
(A) that is a “material contract” within the meaning of Item 601(b)(10) of SEC
Regulation S-K;
 
(B) that (i) obligates the Company or any of its Subsidiaries to conduct
business with any Person, (ii) limits, contains language that limits or would
limit in any respect the manner in which, or the localities in which, the
Company or any of its Subsidiaries may conduct its business, or (iii) limits,
contains language that limits or would limit in any way the ability of the
Company or any of its Subsidiaries to solicit prospective employees or customers
or would so limit or purport to limit the ability of Parent or any of its
affiliates to do so;
 
(C) that relates to (i) indebtedness for borrowed money, whether secured or
unsecured (other than the Loan), (ii) obligations under conditional or
installment sale or other title retention contracts relating to purchased
property, (iii) capitalized lease obligations or (iv) guarantees of any of the
foregoing of another Person (“Indebtedness”);
 
(D) that accounted for a material portion of the Company’s consolidated annual
revenues for its fiscal year ended June 30, 2012 or that is expected to account
for a material portion of the Company’s consolidated annual revenues for its
fiscal year ending June 30, 2013 or any future year; or
 
(E) for the purchase of services, materials, supplies, goods, equipment or other
assets or property that provides for, or that creates future payment obligations
of the Company in excess of, either (i) annual payments of $5,000 or more, or
(ii) aggregate payments of $15,000 or more, other than (x) contracts that can be
terminated by the Company or a Company Subsidiary on thirty (30) days or less
written notice at any time without penalty or premium, and (y) purchase orders
submitted by the Company to its vendors in the ordinary course of business.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           Neither the Company nor any of its Subsidiaries, and, to the
Knowledge of the Company, any counterparty or counterparties, is in breach of
any Company Material Contract.
 
3.11           State Takeover Laws. The Board of Directors of the Company has
approved this Agreement and the transactions contemplated hereby as required to
render inapplicable to this Agreement and such transactions the restrictions on
“business combinations” set forth in any “moratorium,” “control share,” “fair
price,” “takeover” or “interested stockholder” law, including, without
limitation, Section 203 of the DGCL.
 
3.12           Company Benefit Plans.
 
(a)           With respect to each Company Benefit Plan (as defined in Section
6.4) and as Previously Disclosed, the Company has made available to Parent a
current, correct and complete copy (or, to the extent no such copy exists, an
accurate description) thereof.
 
(b)           (i) Each Company Benefit Plan has been established, operated and
administered in all material respects in accordance with its terms, and in
compliance in all material respects with the applicable provisions of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), the Code
and other laws; (ii) each Company Benefit Plan that is intended to be qualified
within the meaning of Section 401(a) of the Code is so qualified (and each
corresponding trust is exempt under Section 501 of the Code) and has received or
is the subject of a favorable determination letter or uses a prototype document
that is subject to a favorable opinion letter relating to the most recently
completed Internal Revenue Service (“IRS”) remedial amendment period cycle, and,
to the Knowledge of the Company, nothing has occurred (whether by action or
failure to act) that could reasonably be expected to adversely affect the
qualified status of any Company Benefit Plan (or the exempt status of any
related trust) or require the filing of a submission under the IRS’s employee
plans compliance resolution system (“EPCRS”) or the taking of other corrective
action pursuant to EPCRS in order to maintain such qualified (or exempt) status,
and no Company Benefit Plan is the subject of any pending correction or
application under EPCRS; (iii) no “reportable event” (as such term is defined in
Section 4043 of ERISA) that could reasonably be expected to result in liability
has occurred with respect to any Company Benefit Plan, no non-exempt “prohibited
transaction “ (as such term is defined in Section 406 of ERISA and Section 4975
of the Code) has been engaged in by the Company or any of its Subsidiaries with
respect to any Company Benefit Plan that has or is expected to result in any
material liability, and no “accumulated funding deficiency” (as such term is
defined in Section 302 of ERISA and Section 412 of the Code (whether or not
waived) has occurred with respect to any Company Benefit Plan; (iv) no liability
under Subtitle C or D of Title IV of ERISA has been or is expected to be
incurred by the Company or any of its Subsidiaries with respect to any ongoing,
frozen or terminated “single-employer plan,” within the meaning of Section
4001(a)(15) of ERISA, currently or formerly maintained by any of them, or the
single-employer plan of any ERISA Affiliate; (v) there does not now exist, nor
do any circumstances exist that would reasonably be expected to result in, any
Controlled Group Liability that would be a liability of the Company or any of
its Subsidiaries; (vi) except as expressly contemplated by this Agreement, there
is no present intention by the Company that any Company Benefit Plan be
materially amended, suspended or terminated, or otherwise modified to change
benefits (or the levels thereof) in a manner that results in an increased cost
to the Company or any of its Subsidiaries (other than an immaterial increase in
administrative costs or changes required by law) under any Company Benefit Plan
at any time within the twelve months immediately following the date hereof;
(vii) the Company and its Subsidiaries have not incurred any current or
projected liability under any Company Benefit Plan (or any other plan or
arrangement to which the Company or a Subsidiary thereof is a party) in respect
of post-employment or post-retirement health, medical or life insurance benefits
for current, former or retired employees of the Company or any of its
Subsidiaries, except as required to avoid an excise tax under Section 4980B of
the Code or otherwise except as may be required pursuant to any other laws;
(viii) each Company Benefit Plans that is intended to satisfy the requirements
of Section 125, 423 or 501(c)(9) of the Code satisfies such requirements; (ix)
no Company Benefit Plan is funded through a “welfare benefit fund” as defined in
Section 419 of the Code; and (x) all contributions required to have been made
under the terms of any Company Benefit Plan or pursuant to ERISA and the Code
have been timely made and, to the extent required, all obligations in respect of
each the Company Benefit Plan have been properly accrued and reflected in the
Company Financial Statements. As used in this Agreement, the term “Controlled
Group Liability” means any and all liabilities (i) under Title IV of ERISA, (ii)
Section 302 or 4068(a) of ERISA, (iii) under Sections 412, 430 and 4971 of the
Code, and (iv) as a result of a failure to comply with the continuation coverage
requirements of Section 601 et seq. of ERISA and Section 4980B of the Code.
 
 
13

--------------------------------------------------------------------------------

 
 
(c)           With respect to each Company Benefit Plan that is not a
multiemployer plan within the meaning of Section 4001(a)(iii) of ERISA but is
subject to Title IV of ERISA, as of the Effective Time, the assets of each such
Company Benefit Plan will be at least equal in value to the present value of the
accrued benefits (vested and unvested) of the participants in such Company
Benefit Plan on a termination and projected benefit obligation basis, based on
the actuarial methods and assumptions indicated in the most recent applicable
actuarial valuation reports.
 
(d)           Neither the Company nor any of its Subsidiaries (nor any ERISA
Affiliate) maintains or contributes to, or within the last ten years has
maintained or contributed to, a “multiemployer plan” within the meaning of
Section 4001(a)(iii) of ERISA or a “multiple employer welfare arrangement” (as
defined in Section 3(40) or ERISA). As used in this Agreement, the term “ERISA
Affiliate” means any entity that is considered one employer with the Company or
Parent, as applicable, under Section 4001 of ERISA or Section 414 of the Code.
 
(e)           With respect to any Company Benefit Plan, (i) no material actions,
suits or claims (other than routine claims for benefits in the ordinary course)
are pending or, to the Knowledge of the Company, threatened, (ii) no facts or
circumstances exist that could reasonably be expected to give rise to any such
material actions, suits or claims, (iii) no written or oral communication has
been received from the Pension Benefit Guaranty Corporation (“PBGC”) in respect
of any Company Benefit Plan subject to Title IV of ERISA concerning the funded
status of any such plan or any transfer of assets and liabilities from any such
plan in connection with the transactions contemplated herein, (iv) no
administrative investigation, audit or other administrative proceeding by the
Department of Labor, the PBGC, the IRS or any other Governmental Entity is
pending, in progress or, to the Knowledge of the Company, threatened (including,
without limitation, any routine requests for information from the PBGC), and (v)
there is no judgment, decree, injunction, rule or order of any Governmental
Entity or arbitrator outstanding against or in favor of any Company Benefit Plan
or any fiduciary thereof (other than rules of general applicability). With
respect to each Company Benefit Plan that is subject to Title IV or Section 302
of ERISA or Section 412, 430 or 4971 of the Code (x) no Company Benefit Plan has
failed to satisfy minimum funding standards (within the meaning of Section 412
or 430 of the Code or Section 302 of ERISA), whether or not waived; and (y)
there has been no determination that any Company Benefit Plan is, or is expected
to be, in “at risk” status (within the meaning of Section 403 of the Code or
Section 303 of ERISA). None of the assets of the Company, any of its
Subsidiaries, or any ERISA Affiliate are subject to any Lien arising under ERISA
or Subchapter D of Chapter 1 of the Code and no condition exists that presents a
material risk of any such Lien arising.
 
 
14

--------------------------------------------------------------------------------

 
 
(f)           Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, could result in or is a
precondition to (i) any payment (including, severance, unemployment compensation
or “excess parachute payment” (within the meaning of Section 280G of the Code),
forgiveness of indebtedness or otherwise) becoming due to any current or former
employee, officer or director of the Company or any of its Subsidiaries from the
Company or any of its Subsidiaries under any Company Benefit Plan or otherwise,
(ii) any increase in compensation or benefits otherwise payable under any
Company Benefit Plan, (iii) any acceleration of the time of payment or vesting
of any such benefits, other than with respect to unvested Company Options, (iv)
the requirement to fund or increase the funding of any such benefits (through a
grantor trust or otherwise), (v) except as otherwise provided in this Agreement,
any limitation on the right of the Company or any of its Subsidiaries to (A)
amend, merge or terminate any Company Benefit Plan or related trust or (B)
receive a reversion of assets from any Company Benefit Plan or related trust,
(vi) the renewal or extension of the term of any agreement regarding the
compensation of any current or former employee of the Company or any of its
Subsidiaries, or (vii) any payments under any Company Benefit Plans or otherwise
which would not be deductible under Section 162(m) or 280G of the Code. Except
as otherwise provided in this Agreement, neither the Company nor any of its
Subsidiaries has taken, or permitted to be taken, any action that required, and
no circumstances exist that will require, the funding, or the increase in the
funding, of any benefits under any Company Benefit Plan or resulted, or will
result, in any limitation on the right of the Company or any of its Subsidiaries
to amend, merge, terminate or receive a reversion of assets from any Company
Benefit Plan or related trust.
 
(g)           Each Company Benefit Plan that is in any part a “nonqualified
deferred compensation plan” subject to Section 409A of the Code (i) materially
complies and, at all times after December 31, 2008 has materially complied, both
in form and operation, with the requirements of Section 409A of the Code and the
final regulations thereunder and (ii) between January 1, 2005 and December 31,
2008 was operated in good faith compliance with Section 409A of the Code, as
determined under applicable guidance of the Department of the Treasury and the
IRS.
 
3.13           Opinion. The Board of Directors of the Company has received the
opinion of ValueScope, Inc. to the effect that, as of March 11, 2013, and based
upon and subject to the factors and assumptions set forth therein, the fair
value (as defined under FASB standards) of the Company’s Common Stock is $1.19
per Share.
 
 
15

--------------------------------------------------------------------------------

 
 
3.14           Litigation. There is no action, suit, charge, claim, arbitration,
investigation, inquiry, grievance or other proceeding (each, an “Action”),
whether judicial, arbitral, administrative or other, pending or, to the
Knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, any of their respective properties or assets, or any present
or former officer, director or employee of the Company or any of its
Subsidiaries in such individual’s capacity as such. Neither the Company nor any
of its Subsidiaries nor any of their respective properties or assets is subject
to any outstanding judgment, order, injunction, rule or decree of any
Governmental Entity.
 
3.15           Labor Matters.
 
(a)           There are no collective bargaining agreements or other labor union
contracts, agreements or understandings applicable to any employees of the
Company or any of its Subsidiaries. There is no labor dispute, strike, work
stoppage or lockout, or, to the Knowledge of the Company, threat thereof, by or
with respect to any employees of the Company or any of its Subsidiaries, and
there has been no labor dispute, strike, work stoppage or lockout in the
previous three years. To the Knowledge of the Company, there are no
organizational efforts with respect to the formation of a collective bargaining
unit presently being made or threatened involving employees of the Company or
any of its Subsidiaries. The Company and its Subsidiaries are in substantial
compliance with all applicable laws respecting employment and employment
practices, terms and conditions of employment, wages, hours of work and
occupational safety and health. No Action asserting that the Company or any of
its Subsidiaries has committed an unfair labor practice (within the meaning of
the National Labor Relations Act of 1935) or seeking to compel the Company or
any of its Subsidiaries to bargain with any labor organization as to wages or
conditions of employment is pending or, to the Knowledge of the Company,
threatened with respect to the Company or any of its Subsidiaries before the
National Labor Relations Board, the Equal Employment Opportunity Commission or
any other Governmental Entity.
 
(b)           Neither the Company nor any of its Subsidiaries is a party to, or
otherwise bound by, any consent decree with, or citation by, any Governmental
Entity relating to employees or employment practices. None of the Company, any
of its Subsidiaries or any of its or their executive officers has received
within the past three years any written notice of intent by any Governmental
Entity responsible for the enforcement of labor or employment laws to conduct an
investigation relating to the Company or any of its Subsidiaries and, to the
Knowledge of the Company, no such investigation is in progress.
 
3.16           Environmental Matters.
 
(a)           Each of Company and its Subsidiaries is in material compliance
with all local, state or federal environmental, health or safety laws, including
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended (“Environmental Laws”).


(b)           There are no Actions pending, or, to the Knowledge of Company,
threatened against Company or any of its Subsidiaries, nor are there
governmental or third-party environmental investigations or remediation
activities or governmental investigations that seek to impose or that could
reasonably be expected to result in the imposition, on Company or any of its
Subsidiaries, of any liability or obligation arising under any Environmental Law
pending or, to the knowledge of Company, threatened against Company or any of
its Subsidiaries, which liability or obligation would reasonably be expected to,
individually or in the aggregate, have a Company Material Adverse Effect.


 
16

--------------------------------------------------------------------------------

 
 
(c)           The Company is not subject to any agreement, order, judgment or
decree by or with any court, Governmental Entity or third party imposing any
liability or obligation with respect to the foregoing. There has been no written
third-party environmental site assessment conducted since January 1, 2011
assessing the presence of hazardous materials located on any property owned or
leased by Company or any Company Subsidiary.


3.17           Intellectual Property.
 
(a)           The Company and each of its Subsidiaries either owns or licenses
all Intellectual Property used by it in the conduct of its businesses. Neither
the Company nor any of its Subsidiaries is the licensor of Intellectual Property
to any third party.  To the Knowledge of the Company, none of the Intellectual
Property used by the Company or any of its Subsidiaries violates or infringes
upon the intellectual property rights of any other Person.  As of the date
hereof, there is no Action pending, or to the Knowledge of the Company,
threatened, which challenges the rights of the Company or any of its
Subsidiaries with respect to Intellectual Property used in its business or which
asserts any violation or infringement of the Intellectual Property rights of any
other Person.
 
(b)           For purposes of this Agreement, the term “Intellectual Property”
means (i) trademarks, service marks, trade names, Internet domain names, designs
and logos, together with all registrations and applications related to the
foregoing; (ii) patents and industrial designs (including any applications for
either of the foregoing); (iii) copyrights (including any registrations and
applications for any of the foregoing); and (iv) computer programs, whether in
source code or object code form (including any and all software implementation
of algorithms, models and methodologies), databases and compilations (including
any and all data and collections of data), and all documentation (including user
manuals and training materials) related to the foregoing.
 
3.18           Taxes.
 
(a)           All income and other material Tax Returns required to have been
filed by or with respect to the Company or its Subsidiaries have been timely
filed (taking into account any extension of time to file granted or obtained),
and such Tax Returns are accurate and complete in all material respects. All
Taxes shown to be payable on such Tax Returns have been paid or will be timely
paid and all other material Taxes required to be paid by the Company or its
Subsidiaries have been paid or will be timely paid, except for those Taxes being
contested in good faith and for which adequate reserves have been established in
the Company Financial Statements or will be established in financial statements
of the Company to be provided to Parent after the date hereof.  No deficiency
for any material amount of Tax has been asserted or assessed by a Governmental
Entity in writing against the Company or any of its Subsidiaries that has not
been satisfied by payment, settled or withdrawn. There are no Liens for Taxes on
the assets of the Company or any of its Subsidiaries (except for statutory Liens
for Taxes not yet delinquent). There are no outstanding waivers or agreements
extending the period for assessment
of Taxes for any period with respect to any Tax to which the Company or any of
its Subsidiaries may be subject. All Taxes not yet due and payable by the
Company or its Subsidiaries (or any other corporation merged into or
consolidated with the Company or any of its Subsidiaries) have been, in all
material respects, properly accrued on the financial books and records of the
Company and its Subsidiaries in accordance with GAAP. None of the Company or its
Subsidiaries is a party to or bound by or has any obligation under any Tax
allocation sharing or similar agreement or arrangement (other than an agreement
or arrangement solely among the Company and its Subsidiaries).


 
17

--------------------------------------------------------------------------------

 
 
(b)           The Company and its Subsidiaries have complied in all material
respects with all applicable laws relating to withholding of Taxes (including
withholding of Taxes pursuant to Sections 1441, 1442, 3121 and 3402 of the Code
and similar provisions under any other domestic or foreign tax laws) and have,
within the time and the manner prescribed by law, paid over to the proper
Governmental Entities all amounts required to be so withheld and paid over under
applicable laws. The Company and each of its Subsidiaries have complied in all
material respects with all information reporting requirements imposed by the
Code (and similar provisions under any other domestic or foreign Tax laws).
 
(c)           As of the date of this Agreement, there are no audits, claims or
controversies now pending, or to the Knowledge of the Company, threatened in
writing against or with respect to the Company or any of its Subsidiaries with
respect to any material Tax or failure to file any Tax Return.
 
(d)           Neither the Company nor any of its Subsidiaries has been a party
to any distribution occurring in the last five years in which the parties to
such distribution treated the distribution as one to which Section 355 of the
Code applied.
 
(e)           No closing agreement pursuant to Section 7121 of the Code (or any
similar provision of state, local or foreign law) has been entered into by or
with respect to the Company or any of its Subsidiaries.
 
(f)           To the Knowledge of the Company, neither the Company nor any of
its Subsidiaries has engaged in any “listed transaction” as defined in Section
6707A(c)(2) of the Code and the Treasury Regulations thereunder as a principal,
as a material advisor or otherwise.
 
(g)           Except as may result from the transactions contemplated by this
Agreement, none of the net operating loss carryforwards, net unrealized built-in
losses, tax credits, or capital loss carryforwards for federal income tax
purposes of the Company or any the Company Subsidiary is, as applicable,
currently subject to limitation under Section 382 or 383 of the Code.
 
(h)           Neither the Company nor any of its Subsidiaries (A) is or has,
since July 1, 2008, been a member of an affiliated group (other than a group the
common parent of which is the Company or a the Company Subsidiary) filing a
consolidated, joint, combined or unitary Tax Return or (B) has any liability for
Taxes of any Person (other than the Company and any of its Subsidiaries) arising
from the application of Treasury Regulations Section 1.1502-6 or any analogous
provision of state, local or foreign law, or as a transferee or successor, by
contract, or otherwise.
 
 
18

--------------------------------------------------------------------------------

 
 
(i)           As used in this Agreement, the term “Taxes” means any federal,
state, local or foreign income, gross receipts, property, sales, use, license,
excise, franchise, employment, payroll, withholding, alternative or add on
minimum, ad valorem, transfer or excise tax, or any other tax, custom, duty,
governmental fee or other like assessment or charge of any kind whatsoever,
including all interest, penalties and additions imposed with respect to such
amounts, imposed by any Governmental Entity.
 
(j)           As used in this Agreement, the term “Tax Returns” means all
domestic or foreign (whether national, federal, state, provincial, local or
otherwise) returns, declarations, statements, reports, schedules, forms, claims
for refund and information returns relating to Taxes and including any
attachment thereto or amendment thereof.
 
3.19           Insurance. The Company and each of its Subsidiaries are presently
insured as Previously Disclosed. All of the policies, bonds and other
arrangements providing for the foregoing (the “Company Insurance Policies”) are
in full force and effect, the premiums due and payable thereon have been or will
be timely paid through the Effective Time, and there is no material breach or
default (and no condition exists or event has occurred that, with the giving of
notice or lapse of time or both, would constitute such a material breach or
default) by the Company or any of its Subsidiaries under any of the Company
Insurance Policies or to the Knowledge of the Company, by any other party to the
Company Insurance Policies. Neither the Company nor any of its Subsidiaries has
received any written notice of cancellation or non-renewal of any Company
Insurance Policy nor, to the Knowledge of the Company, is the termination of any
such policies threatened by the insurer, and there is no material claim for
coverage by the Company or any of its Subsidiaries pending under any of such
Company Insurance Policies as to which coverage has been denied or disputed by
the underwriters of such the Company Insurance Policies or in respect of which
such underwriters have reserved their rights.
 
3.20           Title.
 
(a)           The Company and its Subsidiaries have good and marketable title in
fee simple to all real property owned by them and good and valid title to all
material personal property owned by them, in each case free and clear of all
Liens, except for the Loan, and for Liens reflected in the Company Financial
Statements and those which do not materially affect the value of such property
and do not interfere with the use made and proposed to be made of such property
by the Company or any of its Subsidiaries. As of the date hereof, to the
Knowledge of the Company, no condemnation, requisition or taking by any public
authority has been threatened in writing or contemplated, and the Company has
not received any written notice of any such condemnation, requisition or taking
by a Governmental Entity with respect to any such property. To the Knowledge of
the Company, there are no public improvements or re-zoning measures proposed or
in progress that will result in special assessments against or otherwise
adversely affect such property and as of the date hereof the Company has not
received any written notice of any such proposed public improvements or
re-zoning measures by any Governmental Entity.
 
(b)           Any real property and facilities held under lease by the Company
or its Subsidiaries are valid, subsisting and enforceable leases with such
exceptions that are not material and do not interfere with the use made and
proposed to be made of such property and facilities by the Company or any of its
Subsidiaries. None of such real property or facilities leases will be adversely
affected by the consummation of the Merger and no consents of third parties are
required in order for any leases to remain in full force and effect following
the Merger.
 
 
19

--------------------------------------------------------------------------------

 
 
3.21           Books and Records. The corporate record books (other than stock
ledgers and stock records) of the Company and its Subsidiaries are complete and
accurate and reflect all meetings, consents and other actions of the boards of
directors and stockholders of the Company and its Subsidiaries.   The stock
ledger and stock records of the Company are complete and accurate and reflect
all transactions in its capital stock.
 
3.22           Indemnification. To the Knowledge of the Company, no action or
failure to take action by any present or former director, advisory director,
officer, employee or agent of the Company or any of its Subsidiaries has
occurred which would give rise to a material claim by any such individual for
indemnification from the Company or any of its Subsidiaries.
 
3.23           Broker’s Fees. Neither the Company nor any of its Subsidiaries
nor any of their respective officers, directors, employees or agents has
utilized any broker, finder or financial advisor or incurred any liability for
any broker’s fees, commissions or finder’s fees in connection with the Merger or
any other transactions contemplated by this Agreement, other than to ValueScope,
Inc. pursuant to a letter agreement, a true, complete and correct copy of which
has been previously delivered to Parent.
 
3.24           Investment Company. None of the Company or any Subsidiary of the
Company is, or as of the Effective Time will be, required to register as an
investment company under the Investment Company Act of 1940, as amended.
 
3.25           Representations Not Misleading. No representation or warranty by
the Company in this Agreement, or in any document furnished to Parent or its
Subsidiaries under and pursuant to this Agreement, contains or will contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained herein or therein, in light of the
circumstances in which they were made, not misleading.
 
ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB


Except as Previously Disclosed, Parent hereby represents and warrants to the
Company as follows:
 
4.1           Organization, Standing and Power. Each of Parent and Merger Sub
(i) is an entity duly organized, validly existing and in good standing under the
laws of its state of incorporation, (ii) has all requisite corporate or similar
power and authority to own, lease and operate its properties and to carry on its
business as now being conducted and (iii) is duly qualified or licensed to do
business and is in good standing in each jurisdiction in which the nature of its
business or the ownership, leasing or operation of its properties or assets
makes such qualification or licensing necessary, except where the failure to be
so licensed or qualified would not have a material adverse effect on the ability
of Parent or Merger Sub to consummate the transactions contemplated hereby.
 
 
20

--------------------------------------------------------------------------------

 


 
4.2           Authority; No Violation.
 
(a)           Each of Parent and Merger Sub has full corporate power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly approved by the Boards of Directors of Parent and Merger Sub and no
other corporate action is necessary on the part of Parent or Merger Sub. This
Agreement has been duly and validly executed and delivered by each of Parent and
Merger Sub and (assuming due authorization, execution and delivery by the
Company) constitutes the valid and binding obligation of each of Parent and
Merger Sub, enforceable against Parent and Merger Sub in accordance with its
terms (subject to the Bankruptcy and Equity Exception).
 
(b)           Neither the execution and delivery of this Agreement by Parent or
Merger Sub, nor the consummation by Parent or Merger Sub of the transactions
contemplated by this Agreement, nor compliance by Parent or Merger Sub with any
of the terms or provisions of this Agreement, will (i) violate any provision of
the articles or certificate of incorporation or bylaws of Parent or Merger Sub
or, or (ii) assuming that the consents, approvals and filings referred to in
Section 4.3 are duly obtained and/or made, (A) violate any law, judgment, order,
injunction or decree applicable to Parent or Merger Sub or any of their
respective properties or assets or (B) violate, conflict with, result in a
breach of any provision of or the loss of any benefit under, constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, result in the termination of or a right of
termination or cancellation under, accelerate the performance required by, or
result in the creation of any Lien upon any of the respective properties or
assets of Parent or Merger Sub under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, deed of trust, license, lease, agreement
or other instrument or obligation to which Parent or Merger Sub is a party or by
which either of them or any of their respective properties or assets is bound.
 
4.3           Consents and Approvals.
 
(a)           Except for (i) the filing by the Company with and clearance by the
SEC of the Proxy Statement and the filing with the SEC of the Schedule 13E-3 and
(ii) the filing of the Certificate of Merger contemplated by Section 1.2, no
consents or approvals of or filings or registrations with any Governmental
Entity are necessary on the part of Parent or Merger Sub in connection with the
Merger. No consents or approvals of or filings or registrations with any
Governmental Entity are necessary in connection with the execution and delivery
by Parent or Merger Sub of this Agreement.
 
(b)           None of the information supplied or to be supplied in writing by
Parent or Merger Sub specifically for inclusion in the Proxy Statement will at
the time of the mailing of the Proxy Statement to the stockholders of the
Company, at the time of the Company Stockholders Meeting, and at the time of any
amendments thereof or supplements thereto, and none of the information supplied
or to be supplied in writing by Parent or Merger Sub specifically for inclusion
in the Schedule 13E-3 filed with the SEC will at the time of such filing with
the SEC, and at the time of any amendments thereof or supplements thereto,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
 
21

--------------------------------------------------------------------------------

 
 
4.4           Merger Sub. All of the issued and outstanding capital stock of
Merger Sub is, and at the Effective Time will be, owned by Parent or a direct or
indirect wholly-owned Subsidiary of Parent.  Merger Sub has not conducted any
business prior to the date of this Agreement and has no, and prior to the
Effective Time will have no, assets, liabilities or obligations of any nature
other than those incident to its formation and pursuant to this Agreement.
 
4.5           Financial Ability. Parent will have as of the Closing Date
sufficient funds available for it to pay the Merger Consideration as
contemplated hereby and to satisfy all of its other obligations under this
Agreement. 
 
4.6           Representations Not Misleading. No representation or warranty by
Parent or Merger Sub in this Agreement, or in any document furnished to the
Company or its Subsidiaries under and pursuant to this Agreement, contains or
will contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements contained herein or therein, in light of
the circumstances in which they were made, not misleading.
 
ARTICLE V


COVENANTS RELATING TO CONDUCT OF BUSINESS


5.1           Conduct of Businesses by the Company Prior to the Effective
Time. Except as expressly contemplated or permitted by this Agreement or as
required by applicable law or a Governmental Entity, or with the prior written
consent of Parent, during the period from the date of this Agreement to the
Effective Time, the Company shall, and shall cause each of its Subsidiaries to,
(a) conduct its business in the ordinary course consistent with past practice in
all material respects, (b) use commercially reasonable efforts to maintain and
preserve intact its business organization and advantageous business
relationships, and (c) take no action that is intended to or would reasonably be
expected to adversely affect or materially delay the ability of the parties to
consummate the Merger.
 
5.2           Company Forbearances. During the period from the date of this
Agreement to the Effective Time, except as expressly contemplated or permitted
by this Agreement, or as required by applicable law or a Governmental Entity,
the Company shall not, and shall not permit any of its Subsidiaries to, without
the prior written consent of Parent (which shall not be unreasonably withheld or
delayed):
 
(a)           Capital Stock. Issue, sell or otherwise permit to become
outstanding, or authorize the creation of, any additional shares of its capital
stock, other ownership interests or any Rights, except for issuances of shares
of common stock to members of the Company’s Board of Directors for attendance at
Board meetings and Board Committee meetings in accordance with past practice.
 
(b)           Other Securities; Indebtedness.  Except for the Loan, issue any
other capital securities, Voting Debt, or other securities, debentures or
subordinated notes or otherwise incur any Indebtedness.
 
(c)           Dividends, Etc. (i) Make, declare, pay or set aside for payment
any dividend or distribution on its capital stock or other ownership interests
(other than dividends from wholly owned Subsidiaries to the Company or to
another wholly owned Subsidiary of the Company); or (ii) directly or indirectly
adjust, split, combine, redeem, reclassify, purchase or otherwise acquire, any
shares of its capital stock, other ownership interests, or Rights.
 
 
22

--------------------------------------------------------------------------------

 


(d)           Compensation; Employment, Etc. (i) Enter into, modify, amend,
renew or terminate any employment, consulting, severance, change in control, or
similar agreement or arrangement with any director, officer or employee of the
Company or any of its Subsidiaries, or grant any salary or wage increase or
increase any employee benefit (including incentive or bonus payments) other than
(A) at will agreements, (B) normal individual increases in salary to rank and
file employees, in each case in the ordinary course of business consistent with
past practice, (C) any severance in accordance with past practice to the extent
Previously Disclosed and (D) changes that are required by applicable law; (ii)
hire any new officers; or (iii) promote any employee to a rank of vice president
or a more senior position.
 
(e)      Benefit Plans. Except as required by law or this Agreement, enter into,
establish, adopt, modify, amend, renew, or terminate any Company Benefit Plan,
or take any action to accelerate the vesting of benefits payable thereunder.
 
(f)      Dispositions. Sell, transfer, mortgage or encumber any of its assets or
properties except in the ordinary course of business consistent with past
practice, and in the case of a sale or transfer, at fair value.
 
(g)      Leases or Licenses. Enter into, modify, amend or renew (including
failure to cancel any automatic renewal) any service provider agreement, or any
lease, license or maintenance agreement relating to real or personal property or
Intellectual Property, except in the ordinary course of business consistent with
past practice, and other than the annual renewal of an agreement that is
necessary to operate its business in the ordinary course consistent with past
practice; or permit to lapse its rights in any material Intellectual Property.
 
(h)      Mergers and Acquisitions.  Merge or consolidate with any other Person
or acquire an amount of assets or equity of any other Person (exclusive of goods
purchased in the ordinary course of business consistent with past practice).
 
(i)      Liquidations and Reorganizations.  Adopt a plan of complete or partial
liquidation, dissolution, restructuring, recapitalization or other
reorganization of the Company or any of its Subsidiaries.
 
(j)      Governing Documents. Amend its organizational documents (or similar
governing documents).
 
(k)      Accounting Methods. Implement or adopt any material change in its
accounting principles, practices or methods, other than as may be required by
GAAP.
 
(l)      Contracts. Except to satisfy Previously Disclosed written commitments
outstanding on the date hereof, or to the extent permitted by Section 5.2(g),
enter into or terminate any Company Material Contract or amend or modify in any
material respect or renew any existing Company Material Contract.
 
 
23

--------------------------------------------------------------------------------

 
 
(m)      Claims. Except in the ordinary course of business consistent with past
practice and involving an amount not in excess of ten thousand dollars ($10,000)
(exclusive of any amounts paid directly or reimbursed to the Company or any of
its Subsidiaries under any insurance policy maintained by the Company or any of
its Subsidiaries), settle any claim, action or proceeding against it.
Notwithstanding the foregoing, no settlement shall be made if it involves a
precedent for other similar claims, which in the aggregate, could reasonably be
determined to be material to the Company and its Subsidiaries, taken as a whole.
 
(n)      Capital Expenditures. Purchase any fixed assets (by installment
purchase, capital lease, synthetic lease or otherwise) where the amount paid or
committed thereof is in excess of ten thousand dollars ($10,000) individually or
twenty thousand dollars ($20,000) in the aggregate, except for emergency repairs
or replacements.
 
(o)      Joint Ventures and Real Estate Development Operations. Engage in any
new joint venture, partnership or similar activity; make any new or additional
investment in any existing joint venture or partnership; or engage in any new
real estate development or construction activity.
 
(p)      Accounts Payable and Receivable.  Accelerate or delay the payment of
any material accounts payable or extend or make any agreement to extend the
payment terms of any accounts receivable.
 
(q)      Revaluation.  Revalue in any material respect any of its assets,
including writing down the value of inventory or writing down notes or accounts
receivable, other than in the ordinary course of business consistent with past
practice or as may be consistent with GAAP.
 
(r)      Charitable Contributions. Make any charitable or similar contributions.
 
(s)      New Lines of Business. Develop, market or implement any new line of
business.
 
(t)      Tax Matters. Make, change or revoke any material tax election (other
than in a manner consistent with prior elections), file any materially amended
Tax Return, enter into any material Tax closing agreement, or settle or agree to
compromise any material liability with respect to disputed Taxes.
 
(u)      Performance of Obligations. Take any action that is likely to
materially impair the Company’s ability to perform any of its obligations under
this Agreement.
 
(v)      Commitments. Agree or commit to do any of the foregoing.
 
5.3           Parent Forbearances. Except as expressly permitted or contemplated
by this Agreement, or as required by applicable law or a Governmental Entity, or
with the prior written consent of the Company (which consent shall not be
unreasonably withheld or delayed), during the period from the date of this
Agreement to the Effective Time, Parent shall not, and shall not permit any of
its Subsidiaries to:
 
(a)           Take any action that is intended to or would reasonably be
expected to adversely affect or materially delay the ability of the parties to
consummate the Merger.
 
 
24

--------------------------------------------------------------------------------

 
 
(b)           Take any action that is likely to materially impair the ability of
Parent or Merger Sub to perform any of their obligations under this Agreement.
 
(c)           Agree or commit to do any of the foregoing.
 
ARTICLE VI


ADDITIONAL AGREEMENTS


6.1           Consents and Approvals. Parent and the Company shall cooperate
with each other and use their respective reasonable best efforts to promptly
prepare and file all necessary documentation, to effect all applications,
notices, petitions and filings, to obtain as promptly as practicable any and all
permits, consents, approvals and authorizations of all third parties and
Governmental Entities that are necessary or advisable to consummate the Merger,
and to comply with the terms and conditions of all such permits, consents,
approvals and authorizations of all such third parties or Governmental Entities.
The Company and Parent shall have the right to review in advance, and, to the
extent practicable, each will consult the other on, in each case subject to
applicable laws relating to the confidentiality of information, all the
information relating to the Company or Parent, as the case may be, and any of
their respective Subsidiaries, that appear in any filing made with, or written
materials submitted to, any third party or any Governmental Entity in connection
with the transactions contemplated by this Agreement. In exercising the
foregoing right, each of the Company and Parent shall act reasonably and as
promptly as practicable. The Company and Parent shall consult with each other
with respect to the obtaining of all permits, consents, approvals and
authorizations of all third parties and Governmental Entities necessary or
advisable to consummate the transactions contemplated by this Agreement and each
party will keep the other apprised of the status of matters relating to
completion of the transactions contemplated by this Agreement.
 
6.2           Access to Information. The Company agrees to provide Parent and
its representatives, from time to time prior to the Effective Time, such
information as Parent shall reasonably request with respect to the Company and
its Subsidiaries and their respective businesses, financial conditions and
operations and such access to the properties, books and records and personnel of
the Company and its Subsidiaries as Parent shall reasonably request, which
access shall occur during normal business hours and shall be conducted in such
manner as not to interfere unreasonably with the conduct of the business of
Company or its Subsidiaries; provided that the Company shall not be required to
(or to cause any of its Subsidiaries to) provide such information or access to
the extent that doing so would violate applicable law or any contract or
obligation of confidentiality owing to a third party or result in the loss of
attorney-client privilege, in which case the parties will use their reasonable
best efforts to make appropriate substitute disclosure arrangements.
 
 
25

--------------------------------------------------------------------------------

 
 
6.3           SEC Filings and Stockholder Approval.
 
(a) The Company shall (i) use its commercially reasonable efforts to prepare and
file the Proxy Statement with the SEC within fifteen (15) days after the
execution of this Agreement (after Parent has had a reasonable opportunity to
review and comment on the Proxy Statement) and the Company and the applicable
Parent-affiliated Persons shall, concurrent with the filing of the Proxy
Statement, jointly file the Schedule 13E-3, (ii) respond as promptly as
reasonably practicable to any comments received from the SEC with respect to
such filings and will provide copies of such comments to Parent promptly upon
receipt, (iii) as promptly as reasonable practicable, prepare and file (after
Parent has had a reasonable opportunity to review and comment on) any amendments
or supplements necessary to be filed in response to any SEC comments or as
required by applicable law, (iv) use its commercially reasonable efforts to have
cleared by the SEC, and will thereafter mail to its stockholders as promptly as
reasonably practicable, the Proxy Statement and all other customary proxy or
other materials for meetings such as the Company Stockholders Meeting, (v) to
the extent required by applicable law, as promptly as reasonably practicable
prepare, file and distribute to the Company stockholders any supplement or
amendment to the Proxy Statement if any event shall occur which requires such
action at any time prior to the Company Stockholders Meeting.  Parent shall
cooperate with the Company in connection with the preparation and filing of the
Proxy Statement and Schedule 13E-3, including furnishing the Company upon
request with any and all information regarding Parent, Merger Sub and their
respective affiliates, the plans of such Persons for the Surviving Company after
the Effective Time, and all other matters and information as may be required to
be set forth in the Company Proxy Statement and the Schedule 13E-3 under the
Exchange Act or the rules and regulations thereunder.


(b) The Company shall take all action necessary in accordance with the DGCL and
the Company Certificate and Company Bylaws to duly call, give notice of, convene
and hold the Company Stockholders Meeting as soon as practicable following the
clearance of the Proxy Statement by the SEC.  The Company shall retain a proxy
solicitation firm mutually acceptable to the parties to assist with the
solicitation of proxies.  The Board of Directors of the Company will use
reasonable best efforts to obtain from its stockholders a vote adopting this
Agreement and will recommend to its stockholders that they vote in favor of the
adoption of this Agreement (the “Company Board Recommendation”).  The Board of
Directors shall not (nor shall any committee thereof) withdraw or modify, in any
manner adverse to Parent, the Company Board Recommendation, or make or cause to
be made any third party or public communication proposing or announcing an
intention to withdraw or modify in any manner adverse to Parent the Company
Board Recommendation (any such action, a “Change in
Recommendation”).  Notwithstanding the foregoing, if the Board of Directors of
the Company (other than Fitzgerald, who shall abstain and recuse himself from
any such discussions), after consultation with (and based on the advice of)
counsel, determines in good faith that, because of special circumstances (it
being agreed that such special circumstances will include, for purposes of this
Agreement, the receipt by the Company of an Acquisition Proposal that the Board
of Directors of the Company concludes in good faith constitutes a Superior
Proposal), it would be reasonably likely to result in a violation of its
fiduciary duties under applicable law to continue to recommend this Agreement,
then the Board of Directors of the Company may effect a Change in
Recommendation; provided, however, that the Company may not effect a Change in
Recommendation, or terminate this Agreement under Section 8.1(f) with respect to
any such Acquisition Proposal, until after giving Parent at least five business
days to respond to any such Acquisition Proposal or other circumstances giving
rise to such particular proposed action (and after giving Parent notice of the
latest material terms, conditions and identity of the third party in any such
Acquisition Proposal or describe in reasonable detail such other circumstances)
and then taking into account any amendment or modification to this Agreement
proposed by Parent.  Notwithstanding anything to the contrary contained in this
Agreement, the Company shall not be required to hold the Company Stockholders
Meeting if this Agreement is terminated pursuant to Section 8.1 prior to the
scheduled time of the Company Stockholders Meeting.


 
26

--------------------------------------------------------------------------------

 
 
6.4           Employee Matters.
 
(a)           Prior to the Effective Time, the Company shall take, and shall
cause its Subsidiaries to take, any and all actions reasonably requested by
Parent that may be necessary or appropriate to (i) cause one or more of the
Company Benefits Plans to terminate as of the Effective Time, or as of the date
immediately preceding the Effective Time, (ii) cause benefit accruals and
entitlements under any Company Benefit Plan to cease as of the Effective Time,
or as of the date immediately preceding the Effective Time or (iii) cause the
continuation on and after the Effective Time of any contract, arrangement or
insurance policy relating to any Company Benefit Plan for such period as may be
requested by Parent. All resolutions, notices, or other documents issued,
adopted or executed in connection with the implementation of this Section 6.4(a)
shall be subject to Parent’s reasonable prior review and approval, which shall
not be unreasonably withheld.
 
(b)           Nothing in this Section 6.4 shall be construed to limit the right
of Parent or any of its Subsidiaries (including, following the Closing Date, the
Company and its Subsidiaries) to amend or terminate any Company Benefit Plan or
other employee benefit plan, to the extent such amendment or termination is
permitted by the terms of the applicable plan, nor shall anything in this
Section 6.4 be construed to require Parent or any of its Subsidiaries
(including, following the Closing Date, the Company and its Subsidiaries) to
retain the employment of any particular employee of the Company or any of its
Subsidiaries for any period of time following the Closing Date.
 
(c)           For purposes of this Agreement, “Company Benefit Plans” means each
“employee benefit plan” as defined in Section 3(3) of ERISA, whether or not
subject to ERISA, and each employment, consulting, bonus, incentive or deferred
compensation, vacation, stock option or other equity-based, severance,
termination, retention, change of control, profit-sharing, fringe benefit or
other similar plan, program, agreement or commitment, whether written or
unwritten, for the benefit of any employee, former employee, director or former
director of the Company or any of its Subsidiaries entered into, maintained or
contributed to by the Company or any of its Subsidiaries or to which the Company
or any of its Subsidiaries is obligated to contribute, or with respect to which
the Company or any of its Subsidiaries has any liability, direct or indirect,
contingent or otherwise (including any liability arising out of an
indemnification, guarantee, hold harmless or similar agreement) or otherwise
providing benefits to any current, former or future employee, officer or
director of the Company or any of its Subsidiaries or to any beneficiary or
dependent thereof.  Information on each of the Company Benefit Plans has been
Previously Disclosed.
 
6.5           No Solicitation.
 
(a)           The Company agrees that it will not, and will cause its
Subsidiaries and its and its Subsidiaries’ officers, directors, agents, advisors
and affiliates not to, initiate, solicit, encourage or knowingly facilitate
inquiries or proposals with respect to, or engage in any negotiations
concerning, or provide any confidential or nonpublic information or data to, or
have any discussions with, any Person relating to, any Acquisition Proposal. The
Company will immediately cease and cause to be terminated any activities,
discussions or negotiations conducted before the date of this Agreement with any
Persons other than Parent with respect to any Acquisition Proposal and will use
its reasonable best efforts, subject to applicable law, to enforce any
confidentiality or similar agreement relating to an Acquisition Proposal. The
Company will promptly (and in any event within two business days) advise Parent
following receipt of any Acquisition Proposal and the substance thereof
(including the identity of the Person making such Acquisition Proposal).


 
27

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding Section 6.5(a) above, in the event the Company
receives an unsolicited Acquisition Proposal and the Board of Directors of the
Company (excluding Fitzgerald, who shall abstain and recuse himself from any
such discussions) concludes in good faith that such Acquisition Proposal may
result in a Superior Proposal the Company may, and may permit its Subsidiaries
and its and its Subsidiaries’ representatives to, furnish or cause to be
furnished nonpublic information sufficient to allow such third party to conduct
a due diligence investigation, including access to the Company’s books and
records and the opportunity to conduct site visits of the Company’s plant and
property, and participate in such negotiations or discussions to the extent that
the Board of Directors of the Company (excluding Fitzgerald, who shall abstain
and recuse himself from any such discussions) concludes in good faith (and based
on the advice of counsel) that failure to take such actions would be reasonably
likely to result in a violation of its fiduciary duties under applicable law;
provided that prior to providing any nonpublic information permitted to be
provided pursuant to the foregoing proviso, it shall have entered into an
agreement with such third party requiring such third party to maintain the
confidentiality of such information.  The Company will keep Parent apprised of
any discussions and negotiations (including the terms and conditions of the
Acquisition Proposal) and any related developments on a current basis.
 
(c)           As used in this Agreement, “Acquisition Proposal” means a tender
or exchange offer, proposal for a merger, consolidation or other business
combination involving the Company or any of its Subsidiaries, or any proposal or
offer to acquire in any manner more than 20% of the voting power in, or more
than 20% of the fair market value of the business or assets of, the Company or
any of its Subsidiaries, or any communication to the Company expressing an
interest in possibly making any such offer or proposal, other than the
transactions contemplated by this Agreement.
 
(d)           As used in this Agreement, “Superior Proposal” means a written
Acquisition Proposal that the Board of Directors of the Company (excluding
Fitzgerald, who shall abstain and recuse himself from any such discussions)
concludes in good faith to be more favorable from a financial point of view to
the Non-Investor Stockholders than the Merger, (i) after receiving the advice of
its financial advisor, (ii) after taking into account the likelihood of
consummation of such transaction on the terms set forth therein and (iii) after
taking into account all legal (with the advice of outside counsel), financial
(including the financing terms of any such proposal), regulatory and other
aspects of such proposal and any other relevant factors permitted under
applicable law; provided that for purposes of the definition of “Superior
Proposal,” the references to “more than 20%” in the definition of Acquisition
Proposal shall be deemed to be references to “a majority.”
 
6.6           Notification of Certain Matters. Each of the parties shall give
prompt written notice to the other of any fact, event or circumstance known to
it that would cause or constitute a material breach of any of its
representations, warranties, covenants or agreements contained herein. The
Company shall promptly inform Parent in writing of (a) any fact, event or
circumstance known to it that is reasonably likely, individually or taken
together with all other facts, events and circumstances known to it, to result
in a Company Material Adverse Effect or (b) upon receiving notice of any action
by any Governmental Entity or third party against, or threatened against, it or
any of its Subsidiaries or any of their respective assets, properties, or any of
their respective directors, officers or employees in their individual capacities
as such.
 
 
28

--------------------------------------------------------------------------------

 
 
6.7           Correction of Information. Each of the Company and Parent shall
promptly correct and supplement in writing any information furnished under this
Agreement so that such information shall be correct and complete in all material
respects at all times, without taking into account any materiality qualification
contained in Article VII, and shall include all facts necessary to make such
information correct and complete in all material respects at all times;
provided, however, that in each case, such disclosure shall not be deemed to
cure any breach of a representation, warranty, covenant or agreement or any
failure of a condition under Article VII, or to otherwise limit or affect in any
way the remedies available hereunder to any party receiving such notice.
 
6.8           Section 16 Matters. Prior to the Effective Time, the Company shall
take all such steps as may be required to cause any dispositions resulting from
the Merger of shares of Company Common Stock and Company Options, by each
individual who will be subject to the reporting requirements of Section 16(a) of
the Exchange Act with respect to the Company immediately prior to the Effective
Time to be exempt under Rule 16b-3 promulgated under the Exchange Act.
 
6.9           Governance Matters. The Company shall take all reasonable action
to cause, effective at the Effective Time, if requested by Parent, the
resignations of such directors and officers of the Company and/or its
Subsidiaries as Parent may request.
 
6.10           SEC Reports. During the period prior to the Effective Time, the
Company shall continue to timely file or furnish all forms, reports, statements,
schedules and other materials with the SEC required to be filed or furnished
pursuant to the Exchange Act or other federal securities laws.
 
6.11           De-Listing and De-Registration. The Company will use its
commercially reasonable efforts to cooperate with Parent to cause the shares of
Company Common Stock to be de-listed from the NASDAQ Stock Market and
deregistered under the Exchange Act as soon as practicable following the
Effective Time. 
 
ARTICLE VII


CONDITIONS PRECEDENT


7.1           Conditions to Each Party’s Obligation To Effect the Merger. The
respective obligations of the parties to effect the Merger shall be subject to
the satisfaction at or prior to the Effective Time of the following conditions:
 
(a)           The Company Stockholder Approval shall have been obtained.
 
(b)           No order, injunction or decree issued by any court of competent
jurisdiction or Governmental Entity or other law preventing or making illegal
the consummation of the Merger shall be in effect.
 
 
29

--------------------------------------------------------------------------------

 
 
7.2           Conditions to Obligations of Parent and Merger Sub. The obligation
of Parent and Merger Sub to effect the Merger is also subject to the
satisfaction, or waiver by Parent, at or prior to the Effective Time, of the
following conditions:
 
(a)           The representations and warranties of the Company set forth in
this Agreement shall be true and correct in all material respects as of the date
of this Agreement and shall be true and correct in all material respects as of
the Effective Time as though made on and as of the Effective Time (except that
representations and warranties that by their terms speak specifically as of the
date of this Agreement or another date shall be true and correct as of such
date);  and Parent shall have received a certificate signed on behalf of the
Company by the Chief Financial Officer of the Company to the foregoing effect.
 
(b)           The Company shall have performed in all material respects all
obligations required to be performed by it under this Agreement at or prior to
the Effective Time; and Parent shall have received a certificate signed on
behalf of the Company by the Chief Financial Officer of the Company to such
effect.
 
(c)           From the period beginning on the date of this Agreement, there
shall not have been any state of facts, event, change, effect, development,
condition or occurrence (or, with respect to facts, events, changes, effects,
developments, conditions, or occurrences existing prior to the date hereof, any
worsening thereof) that, individually or in the aggregate, has had or could
reasonably be expected to have a Company Material Adverse Effect.
 
(d)           All consents or approvals of all Persons required for or in
connection with the execution, delivery and performance of this Agreement, the
accuracy of the representations and warranties hereunder and the consummation of
the Merger shall have been obtained and shall be in full force and effect,
unless the failure to obtain any such consent or approval is not reasonably
likely to materially and adversely impact the value of the Company to Parent.
 
(e)           The Company shall not be in default of the repayment terms of the
Loan.
 
7.3           Conditions to Obligations of the Company. The obligation of the
Company to effect the Merger is also subject to the satisfaction or waiver by
the Company at or prior to the Effective Time of the following conditions:
 
(a)           The representations and warranties of Parent and Merger Sub set
forth in this Agreement shall be true and correct in all material respects as of
the date of this Agreement and shall be true and correct in all material
respects as of the Effective Time as though made on and as of the Effective Time
(except that representations and warranties that by their terms speak
specifically as of the date of this Agreement or another date shall be true and
correct as of such date; and the Company shall have received a certificate
signed on behalf of Parent and Merger Sub by an officer of Parent and Merger Sub
to the foregoing effect.
 
 
30

--------------------------------------------------------------------------------

 
 
(b)           Parent and Merger Sub shall have performed in all material
respects all obligations required to be performed by them under this Agreement
at or prior to the Effective Time, and the Company shall have received a
certificate signed on behalf of Parent and Merger Sub by an officer of Parent
and Merger Sub to the foregoing effect.
 
ARTICLE VIII


TERMINATION AND AMENDMENT


8.1           Termination. This Agreement may be terminated at any time prior to
the Effective Time, whether before or after adoption of this Agreement by the
stockholders of the Company:
 
(a)           by mutual consent of the Company and Parent in a written
instrument authorized by the Boards of Directors of the Company (excluding
Fitzgerald, who shall abstain and recuse himself from such discussions) and
Parent;
 
(b)           by either the Company or Parent, if any court of competent
jurisdiction or Governmental Entity shall have issued a final and non-appealable
order, injunction or decree permanently enjoining or otherwise prohibiting or
making illegal the consummation of the Merger; provided, however, that a party
shall not be permitted to terminate this Agreement pursuant to this Section
8.1(b) if such adverse condition is attributable to the failure of such party to
perform any covenant in this Agreement required to be performed prior to the
Effective Time;
 
(c)           by either the Company or Parent, if the Effective Time shall not
have occurred on or before July 31, 2013 unless the failure of the Effective
Time to occur by such date shall be due to the failure of the party seeking to
terminate this Agreement to perform or observe the covenants and agreements of
such party set forth in this Agreement;
 
(d)           by either the Company or Parent (provided that the terminating
party is not then in material breach of any representation, warranty, covenant
or other agreement contained herein), if there shall have been a breach of any
of the covenants or agreements or any of the representations or warranties set
forth in this Agreement on the part of the Company, in the case of a termination
by Parent, or Parent or Merger Sub, in the case of a termination by the Company,
which breach, either individually or in the aggregate, would result in, if
occurring or continuing on the Closing Date, the failure of the conditions set
forth in Section 7.2 or 7.3, as the case may be, and which is not cured within
20 days following written notice to the party committing such breach or by its
nature or timing cannot be cured within such time period;
 
(e)           by Parent if (i) the Board of Directors of the Company (or any
committee thereof) shall have failed to make the Company Board Recommendation or
shall have made a Change in Recommendation, or (ii) the Company shall have
materially breached any of the provisions set forth in Section 6.5;
 
(f)           by the Company prior to the adoption of this Agreement by the
Company’s stockholders in order to enter into an agreement relating to a
Superior Proposal in accordance with Section 6.5; provided, however, that the
Company has (i) not materially breached the provisions of Section 6.3(b) or
Section 6.5, and (ii) complied with its payment obligation under Section 8.4(b);
or
 
 
31

--------------------------------------------------------------------------------

 
 
 (g)           by either the Company or Parent, if the provisions of Section
8.1(e) are not applicable and the Company Stockholder Approval is not obtained
at a duly held meeting of the stockholders or at an adjournment or postponement
thereof.
 
The party desiring to terminate this Agreement pursuant to clause (b), (c), (d),
(e), (f) or (g) of this Section 8.1 shall give written notice of such
termination to the other party in accordance with Section 9.2, specifying the
provision or provisions hereof pursuant to which such termination is effected.
 
8.2           Effect of Termination. In the event of termination of this
Agreement by either the Company or Parent as provided in Section 8.1, this
Agreement shall become void and have no effect, and none of the Company, Parent,
Merger Sub, any of their respective Subsidiaries or any of the officers or
directors of any of them shall have any liability of any nature whatsoever under
this Agreement, or in connection with the transactions contemplated by this
Agreement, except that (i) Sections 8.2, 8.3, 8.4, 9.2, 9.3, 9.4, 9.5, 9.6, 9.7,
9.8 and 9.9 shall survive any termination of this Agreement, and (ii) if this
Agreement is terminated under Section 8.1(d), the non-terminating party shall
not, except as provided in Section 8.4(d), be relieved or released from any
liabilities or damages arising out of its knowing and intentional material
breach of any provision of this Agreement.
 
8.3           Fees and Expenses. Except with respect to the SEC filing fee for
the Proxy Statement, the expenses of printing and mailing the Proxy Statement
and Schedule 13E-3 and the fees and expenses of the proxy solicitation firm to
be retained by the Company to assist with the solicitation of proxies, all of
which shall be borne by the Company, all fees and expenses incurred in
connection with this Agreement and the transactions contemplated by this
Agreement shall be paid by the party incurring such fees or expenses, whether or
not the Merger is consummated, which fees and expenses incurred by the Company,
the Parent and the Investors shall be reasonable.
 
8.4           Termination Fee.
 
(a)           If this Agreement is terminated pursuant to Section 8.1(e), then
the Company shall, immediately following such termination, pay Parent in
same-day funds an amount equal to One Hundred Thousand Dollars ($100,000) (such
amount to be paid being the “Section 8.1(e) Termination Fee”).
 
(b)           If this Agreement is terminated pursuant to Section 8.1(f), then
the Company shall, immediately following such termination, pay Parent in
same-day funds an amount equal to three percent (3%) of the aggregate
transaction value of the Superior Proposal, plus the aggregate expenses incurred
by the Investors and Parent in connection with this Agreement and the
transactions contemplated hereby, provided that such expenses shall not exceed
One Hundred Thousand Dollars ($100,000) (such amount to be paid being the
“Section 8.1(f) Termination Fee”).
 
 
32

--------------------------------------------------------------------------------

 
 
 (c)           If this Agreement is terminated by either party under Section
8.1(g), and prior thereto there has been publicly announced an Acquisition
Proposal, then if within 270 days of such termination the Company either (A)
enters into a definitive agreement with respect to such Acquisition Proposal or
(B) consummates such Acquisition Proposal, the Company shall immediately pay
Parent in same-day funds an amount equal to three percent (3%) of the aggregate
transaction value of such Acquisition Proposal, plus the aggregate expenses
incurred by the Investors and Parent in connection with this Agreement and the
transactions contemplated hereby, provided that such expenses shall not exceed
One Hundred Thousand Dollars ($100,000)  (such amount to be paid being the
“Section 8.1(g) Termination Fee”). For purposes of clauses (A) and (B) above,
the reference to 20% in the definition of Acquisition Proposal shall be 50%.
 
 (d)           The payment of the Section 8.1(e) Termination Fee, Section 8.1(f)
Termination Fee or Section 8.1(g) Termination Fee, as applicable, shall fully
discharge the Company from any and all liability under this Agreement and
related to the transactions contemplated herein, and Parent shall not be
entitled to any other relief or remedy against the Company.
 
(e)           Notwithstanding the foregoing, in the event that the Investors
sell or agree to sell their shares of the Company Common Stock prior to the
Company entering into an agreement relating to a Superior Proposal, then the
Company shall not be obligated to pay Parent any Termination Fee as set forth
above.
 
8.5           Amendment.
 
This Agreement may be amended by the parties, by action taken or authorized by
their respective Boards of Directors (excluding Fitzgerald, in the case of the
Company’s Board of Directors, who shall abstain and recuse himself from such
discussions), at any time before or after adoption of this Agreement by the
stockholders of the Company; provided, however, that after adoption of this
Agreement by the stockholders of the Company, there may not be, without further
approval of such stockholders, any amendment of this Agreement that requires
further approval under applicable law. This Agreement may not be amended except
by an instrument in writing signed on behalf of each of the parties.
 
8.6           Extension; Waiver. At any time prior to the Effective Time, the
parties, by action taken or authorized by their respective Board of Directors
(excluding Fitzgerald, in the case of the Company’s Board of Directors, who
shall abstain and recuse himself from such discussions), may, to the extent
legally allowed, (a) extend the time for the performance of any of the
obligations or other acts of the other party, (b) waive any inaccuracies in the
representations and warranties contained in this Agreement or (c) waive
compliance with any of the agreements or conditions contained in this Agreement.
Any agreement on the part of a party to any such extension or waiver shall be
valid only if set forth in a written instrument signed on behalf of such party,
but such extension or waiver or failure to insist on strict compliance with an
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.
 
 
33

--------------------------------------------------------------------------------

 
 
ARTICLE IX


GENERAL PROVISIONS


9.1           Nonsurvival of Representations, Warranties and Agreements.
 
None of the representations, warranties, covenants and agreements set forth in
this Agreement or in any instrument delivered pursuant to this Agreement shall
survive the Effective Time, except for those covenants and agreements contained
in this Agreement that by their terms apply or are to be performed in whole or
in part after the Effective Time.
 
9.2           Notices.
 
All notices and other communications in connection with this Agreement shall be
in writing and shall be deemed given if delivered personally, sent via facsimile
(with confirmation), mailed by registered or certified mail (return receipt
requested) or delivered by an express courier (with confirmation) to the parties
at the following addresses (or at such other address for a party as shall be
specified by like notice):
 
(a)           if to the Company, to:
 
Phazar Corp
101 S.E. 25th Avenue
Mineral Wells, Texas 76067
Attention:  Gary W. Havener, Chairman
Facsimile: (940) 325-0716
 
with a copy to each of the following:
 
Gary C. Havener, Chairman
P.O. Box 121969
Fort Worth, Texas 76121-1969
Facsimile: (817) 560-1577
 


 
Whitaker Chalk Swindle & Schwartz PLLC
301 Commerce Street, Suite 3500
Ft. Worth, Texas  76102
Attention:  John R. Fahy and Vernon E. Rew, Jr.
Facsimile: (817) 878-0501
 
(b)           if to Parent, to:
 
QAR Industries, Inc.
2204 Vaquero Estates Blvd
Westlake, Texas 76262
Attention: Robert E. Fitzgerald, President


with a copy to:


 
34

--------------------------------------------------------------------------------

 
 
Silver, Freedman & Taff, L.L.P.
3299 K Street, Suite 100
Washington, D.C.  20007
Attention:  Craig M. Scheer, P.C.
Facsimile: (202) 337-5502
 
9.3           Interpretation. When a reference is made in this Agreement to
Articles, Sections, Exhibits or Schedules, such reference shall be to an Article
or Section of or Exhibit or Schedule to this Agreement unless otherwise
indicated. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” All schedules and exhibits hereto shall be
deemed part of this Agreement and included in any reference to this Agreement.
If any term, provision, covenant or restriction contained in this Agreement is
held by a court or a federal or state regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions and covenants and restrictions contained in this Agreement shall
remain in full force and effect, and shall in no way be affected, impaired or
invalidated. If for any reason such court or regulatory agency determines that
any provision, covenant or restriction is invalid, void or unenforceable, it is
the express intention of the parties that such provision, covenant or
restriction be enforced to the maximum extent permitted.
 
9.4           Counterparts. This Agreement may be executed in two or more
counterparts (including by facsimile or other electronic means), all of which
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
party, it being understood that each party need not sign the same counterpart.
 
9.5           Entire Agreement. This Agreement (including the documents and the
instruments referred to in this Agreement), constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter of this Agreement.
 
9.6           Governing Law; Jurisdiction. This Agreement shall be governed and
construed in accordance with the laws of the State of Delaware applicable to
contracts made and performed entirely within such state, without regard to any
applicable conflicts of law principles. The parties hereto agree that any suit,
action or proceeding brought by either party to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby shall be brought in any federal or state court
located in (or having within its jurisdictional area) Tarrant County,
Texas.  Each of the parties hereto submits to the jurisdiction of any such court
in any suit, action or proceeding seeking to enforce any provision of, or based
on any matter arising out of, or in connection with, this Agreement or the
transactions contemplated hereby and hereby irrevocably waives the benefit of
jurisdiction derived from present or future domicile or otherwise in such action
or proceeding. Each party hereto irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum.
 
 
35

--------------------------------------------------------------------------------

 
 
9.7           Publicity. Neither the Company nor Parent shall, and neither the
Company nor Parent shall permit any of its Subsidiaries to, issue or cause the
publication of any press release or other public announcement with respect to,
or otherwise make any public statement concerning, the transactions contemplated
by this Agreement without the prior consent (which shall not be unreasonably
withheld or delayed) of Parent, in the case of a proposed announcement or
statement by the Company, or the Company, in the case of a proposed announcement
or statement by Parent; provided, however, that the Company may, without the
prior consent of Parent (but after prior consultation with Parent to the extent
practicable under the circumstances) issue or cause the publication of any press
release or other public announcement to the extent required by applicable law,
rule, regulation or the listing standards of the NASDAQ Stock Market.
 
9.8           Assignment; No Third Party Beneficiaries. Neither this Agreement
nor any of the rights, interests or obligations under this Agreement shall be
assigned by either of the parties (whether by operation of law or otherwise)
without the prior written consent of the other party (which shall not be
unreasonably withheld or delayed). Any purported assignment in contravention
hereof shall be null and void. Subject to the preceding sentence, this Agreement
shall be binding upon, inure to the benefit of and be enforceable by each of the
parties and their respective successors and assigns. This Agreement (including
the documents and instruments referred to in this Agreement) is not intended to
and does not confer upon any Person other than the parties hereto any rights or
remedies under this Agreement.
 
9.9           Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled to seek specific performance of the terms hereof,
this being in addition to any other remedies to which they are entitled at law
or equity.
 
9.10           Disclosure Schedule. Before entry into this Agreement, each of
the Company and Parent and Merger Sub delivered to the other a schedule (each a
“Disclosure Schedule”) that sets forth, among other things, any items the
disclosure of which is necessary or appropriate either in response to an express
disclosure requirement contained in a provision hereof or as an exception to one
or more representations or warranties of the disclosing party contained in
Article III or Article IV, as applicable, and, in the case of the Company, to
one or more of its covenants contained herein; provided, however, that
notwithstanding anything in this Agreement to the contrary, (i) no such item is
required to be set forth as an exception to a representation or warranty if its
absence would not result in the related representation or warranty being deemed
untrue or incorrect and (ii) in the case of the Company, the mere inclusion of
an item as an exception to a representation or warranty shall not be deemed an
admission that such item represents a material exception or material fact, event
or circumstance or that such item has had or would be reasonably likely to have
a Company Material Adverse Effect. For purposes of this Agreement, “Previously
Disclosed” means information set forth by a party in the applicable paragraph or
section of its Disclosure Schedule, or any other paragraph or section of its
Disclosure Schedule (so long as it is reasonably clear from the context that the
disclosure in such other paragraph of its Disclosure Schedule is also applicable
to the section of this Agreement in question).
 
 
36

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company, Parent and Merger Sub have caused this
Agreement to be executed by their respective officers thereunto duly authorized
as of the date first above written.
 

  PHAZAR CORP.          
 
By:
    /s/ Gary W. Havener     Name:  Gary W. Havener     Title: Chairman of the
Board          

 

  QAR INDUSTRIES, INC.          
 
By:
    /s/ Robert E. Fitzgerald     Name Robert E. Fitzgerald     Title  President
         

 
 

  ANTENNA PRODUCTS ACQUISITION CORP.          
 
By:
    /s/ Robert E. Fitzgerald     Name Robert E. Fitzgerald     Title President  
       

 
 
37

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”


Form Voting Agreement


 
 

--------------------------------------------------------------------------------

 
 
VOTING AGREEMENT


 
March 13, 2013


QAR Industries, Inc.
101 S.E. 25th Avenue
Mineral Wells, Texas  76067


Ladies and Gentlemen:


QAR Industries, Inc. (“Parent”), Antenna Products Acquisition Corp., a wholly
owned subsidiary of Parent (“Merger Sub”), and Phazar Corp. (the “Company”) are
entering into an Agreement and Plan of Merger, dated as of March 13, 2013 (the
“Merger Agreement”), pursuant to which, among other things, and subject to the
terms and conditions set forth therein, (a) Merger Sub will merge with and into
the Company (the “Merger”), with the Company surviving the Merger as a wholly
owned subsidiary of Parent; and (b) the stockholders of the Company other than
Robert E. Fitzgerald (“Fitzgerald”) and Concorde Equity II, LLC, a limited
liability company owned by Fitzgerald and his minor children, will be entitled
to receive $1.25 in cash for each share of common stock of the Company held
immediately prior to the Merger, as provided in the Merger Agreement.


Parent has requested, as a condition to its execution and delivery to the
Company of the Merger Agreement, that each of the undersigned, Gary W. Havener
(“Havener”) and Sinan Corp., a corporation wholly owned by Havener and his
children, execute and deliver to Parent a voting agreement (this “Voting
Agreement”).


Each of the undersigned, in order to induce Parent to execute and deliver to the
Company the Merger Agreement, and intending to be legally bound, hereby
irrevocably:


(a)           Agrees to be present (in person or by proxy) at all meetings of
stockholders of the Company called to vote for approval or adoption of the
Merger Agreement and/or the Merger and any other actions in furtherance thereof
so that all shares of common stock of the Company over which the undersigned or,
in the case of Havener, a member of the undersigned’s immediate family has sole
or shared voting power will be counted for the purpose of determining the
presence of a quorum at such meetings and to vote, or cause to be voted, all
such shares in favor of approval or adoption of the Merger Agreement (including
any amendments or modifications of the terms thereof approved by the Board of
Directors of the Company) and/or the Merger and any other actions in furtherance
thereof, it being understood that, in the case of Havener, as to immediate
family members, he will use his reasonable efforts to cause the shares to be
present and voted in accordance with the provisions above.


(b)           Agrees not to sell, transfer or otherwise dispose of any shares of
common stock of the Company until after the meeting of the Company’s
stockholders to vote on the Merger Agreement and/or the Merger and any other
actions in furtherance thereof, except for transfers to a lineal descendant or
the spouse of Havener, or to a trust or other entity for the benefit of one or
more of the foregoing persons, provided that the transferee agrees in writing to
be bound by the terms of this Voting Agreement;


 
 

--------------------------------------------------------------------------------

 
 
(c)           Represents that the undersigned has the capacity to enter into
this Voting Agreement and that it is a valid and binding obligation enforceable
against the undersigned in accordance with its terms, subject to bankruptcy,
insolvency and other laws affecting creditors' rights and general equitable
principles; and


(d)           Nothing herein shall impose any obligation on Havener to take any
action or omit to take any action in his capacity as a member of the Board of
Directors or as an officer of the Company or any of its subsidiaries, or to
interfere in any respect with the exercise of Havener’s fiduciary duties as a
director or officer of the Company.  This Voting Agreement is being entered into
by each of the undersigned solely in the undersigned’s capacity as a stockholder
of the Company.


The obligations set forth herein shall terminate concurrently with any
termination of the Merger Agreement.


Each of the undersigned intends to be legally bound hereby.



  Sincerely,                  
 
 /s/ Gary W. Havener    
Gary W. Havener
                SINAN CORP.                 By: /s/ Gary W. Havener     Gary W.
Havener     President              